                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


    LUKE ALLAN G.,                                    4:20-CV-04046-VLD
                            Plaintiff,

               vs.                                 MEMORANDUM OPINION
                                                       AND ORDER
ANDREW SAUL, Commissioner of the
Social Security Administration,

                            Defendant.


                                   INTRODUCTION

        Plaintiff, Luke Allan G., seeks judicial review of the Commissioner’s final

decision denying his application for social security disability benefits under

Title II of the Social Security Act. 1

        Mr. G. has filed a complaint and has requested the court to reverse the

Commissioner’s final decision denying him disability benefits and to remand

the matter to the Social Security Administration for further proceedings.

        This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). The parties have

consented to this magistrate judge handling this matter pursuant to 28 U.S.C.

§ 636(c).



1 Social Security Disability/Disability Insurance Benefits (SSD/DIB) are called
“Title II” benefits. Receipt of Title II benefits is dependent upon whether the
claimant is disabled. Mr. G.’s coverage status for SSD/DIB benefits expires on
December 13, 2021. AR12. In other words, in order to be entitled to Title II
benefits, Mr. G. must prove disability on or before that date.
                                     FACTS 2

A.    Procedural History

      On October 14, 2016, Luke Allan G. filed a Title II application for social

security disability benefits, alleging a disability onset date of September 11,

2016. AR11. 3 He was 24 years old as of his alleged onset date. Id.

      On June 14, 2018, Brenda Rosten, Administrative Law Judge, held a

video hearing. AR175-232. Mr. G. and Thomas Audet, a vocational expert,

testified at the hearing. Id.

      At the conclusion of the hearing, ALJ Rosten announced her intention to

order a physical consultative examination and possibly a psychological

examination as well. AR222, 229. She explained that once the results of the

consultative examination(s) were available, she would be open to holding a

supplemental hearing and instructed Mr. G.’s attorney to contact her to make

those arrangements. AR222-23, 229-30. The ALJ also left the record open to

permit Mr. G. to submit additional written statements. AR230. Finally, the

ALJ stated that, depending on the results of the consultative examinations, she

would be allowed supplemental interrogatories to the vocational expert.

AR227.




2These facts are recited from the parties’ stipulated statement of facts (Docket
No. 32). Unless otherwise noted, the court has made only minor grammatical
and stylistic changes.

3Citations to the appeal record will be cited as “AR” followed by page number
or numbers.
                                         2
      In July 2018, Mr. G.’s attorney supplemented the record with a medical

source statement from Jason Sibson, Psy.D. AR3642-43.

      Mr. G. appeared for physical and psychological consultative

examinations on August 7 and 8, 2018. AR3648-72.

      In letters dated September 17 and September 26, 2018, ALJ Rosten

notified Mr. G.’s attorney that she was adding additional exhibits to the record,

including the results of the consultative examinations and Dr. Sibson’s medical

source statement. AR467-68, 470-71. The letters explained that Mr. G. could

submit written comments about the evidence, a written statement as to the

facts and law believed to apply to the case, additional records, and written

questions to be sent to the authors of the reports in question. AR467, 470. In

addition, the letters informed Mr. G.’s attorney that he could request a

supplemental hearing. Id.

      On September 27, 2018, Mr. G.’s attorney responded, stating that he did

not object to the additional exhibits. AR474. He also supplemented the record

with an RFC opinion from Dr. Sibson. AR3673-75. Finally, he included an

argument that Mr. G. met listing 12.04 for bipolar disorder. AR474. He did

not request either a supplemental hearing or an opportunity to submit

additional interrogatories to the vocational expert. Id.

      On January 8, 2019, ALJ Rosten issued an unfavorable decision.

AR11-38. Mr. G. requested review of the decision by the Appeals Council.

AR289-90. On January 14, 2020, the Appeals Council denied Mr. G.’s request

for review. AR1-3. This appeal followed.


                                        3
B.    Relevant Medical Evidence

      1.    Pre-Decision Treatment Records

            a.     Treatment Records Regarding Physical Condition

      In July 2016, Mr. G. visited the emergency room (ER) at University of

South Dakota’s Sanford Medical Center (SMC) for a hand injury sustained

during a dirt bike accident. AR582. He complained of pain with movement of

his left third digit. Id. Although he admitted to hitting his head, he was

wearing a helmet and never lost consciousness. Id. He denied nausea or

vomiting. Id. Upon examination, the ER physician noted moderate edema to

the left third digit, but his other examination findings were unremarkable.

AR583. An x-ray of Mr. G.’s left hand was normal. Id. The ER physician

assessed Mr. G. with a left finger sprain and discharged him with instructions

to take over the counter pain relievers as needed. Id.

      On September 11, 2016, Mr. G. arrived at SMC’s ER by ambulance after

another dirt bike accident. AR503. Mr. G. reported that his chest and

abdomen hit the bike’s handlebars and the bike rolled on top of him. Id. He

was wearing a helmet and denied losing consciousness, but said that he felt

pain in his back, anterolateral chest wall, left shoulder, and left elbow. Id.

Upon examination, Mr. G. complained of tenderness with palpation of his mid-

thoracic spine, pain with palpation of the left anterolateral chest wall, and pain

with range of motion in his left arm. AR505. The ER physician also noted a

bruise and abrasion on Mr. G.’s outer left thigh, abrasions to his face, and




                                         4
superficial abrasions to the left and right chest. Id. Mr. G. was admitted for

inpatient care. AR519, 522.

      Chest and shoulder x-rays showed a mildly displaced left mid-clavicle

fracture. AR505-06, 532-33. Computerized tomography (CT) of Mr. G.’s chest

and thoracic spine showed a small pneumothorax with pneumopericardium

and fracture of the right posterior fourth rib. AR508-09. A thoracic spine CT

revealed a non-displaced fracture of the T4 vertebral body, complex fracture of

the T5 vertebra with extension to posterior elements and 5mm bony

retropulsion and obliteration of the left neuroforamina, complex fracture of the

T6 vertebra without extension to posterior elements and no significant

retropulsion, and fractures of the left T5-T7 transverse processes. AR510-11.

The same study showed an incidental finding of mild anterolisthesis of T5 upon

T6. AR511. A lumbar spine CT revealed a non-displaced fracture of the sacral

spinous process but was otherwise unremarkable. AR511-12. Other tests,

including head, cervical spine, and abdominal CT’s were unremarkable.

AR507-12, 524.

      Brian Wellman, M.D., a neurosurgeon at CMS, consulted on Mr. G.’s

case. AR514. Dr. Wellman noted that Mr. G. denied sensory changes and

weakness except as limited by pain. Id. Dr. Wellman conducted an

examination and observed that Mr. G.’s neurological findings were normal.

AR516. Except for some weakness associated with pain in the right upper

extremity and lower extremities, Mr. G.’s extremity findings were also normal.

Id. Dr. Wellman assessed Mr. G. with T4, T5, and T6 fracture with


                                        5
retropulsion, left clavicle fracture, and left rib fracture. Id. Dr. Wellman

observed that Mr. G. would likely require T3-T8 posterior fusion surgery. Id.

He ordered a brace and instructed Mr. G. to remain on bedrest. Id.

      On September 14, 2016, Geoffrey Haft, M.D., a neurosurgeon, performed

an open reduction of a T5 fracture and T6 burst fracture, posterior spinal

fusion from T3 to T8 with morselized iliac crest autograft harvested through a

second incision. AR539-41. There were no surgical complications, and Mr. G.

was stable following the surgery. AR541. Mr. G.’s post-operative plan provided

for ambulation and seating immediately after surgery. Id. His surgeon also

instructed him to wear a thoracic lumbosacral orthopedic brace. AR576.

      On September 17, 2016, Jason Hurd, M.D., an orthopedic surgeon,

consulted on Mr. G.’s left clavicle fracture. AR565. Upon examination,

Dr. Hurd noted mild swelling and no ecchymosis (bruising) or atrophy. Id.

Mr. G. complained of shoulder pain with range of motion. Id. Dr. Hurd noted

a deformity over Mr. G.’s clavicle but observed that Mr. G. retained full range of

motion in his elbow, wrist, and hand. Id. Dr. Hurd recommended surgery. Id.

      On September 18, 2016, Mr. G. underwent an open reduction and

internal fixation of his clavicle. AR570-77. Mr. G. was stable following

surgery. AR571. Mr. G. was discharged from the hospital the same day with

prescriptions for diazepam, hydrocodone-acetaminophen, ibuprofen,

ondansetron, and oxycodone. AR573-574. His shoulder was immobilized in a

sling. AR577. Dr. Hurd instructed Mr. G. to follow up in two weeks. AR576.




                                         6
      On September 27, 2016, Mr. G. saw Stacy Visker, APRN-CNP, for a two-

week surgical follow up after his T3-8 fusion surgery. AR477. Mr. G. reported

a 40% improvement in his pain, though he continued to complain of muscle

type pain around his scapula, shoulder blades, and posterior and middle back.

Id. Upon examination, NP Visker noted that Mr. G.’s incisions were healing

well, and his neurological and motor exams were normal. Id. She continued

Mr. G.’s restrictions but noted that Mr. G. was doing well overall. Id.

      On October 5, 2016, Mr. G. saw Caleb Blauwet, P.A., for a two-week

follow up after his shoulder surgery, reporting that he was doing well. AR494.

Mr. G. mentioned occasional pain with numbness that traveled into his biceps,

but it did not go beyond his elbow. Id. He denied numbness, tingling, and loss

of sensation. Id. Mr. G. reported that he was alternating his use of oxycodone

and Norco, and also taking ibuprofen for pain. Id. Upon examination, PA

Blauwet observed some erythema (redness) at the incision site but noted that

the incision was healing well. AR495. PA Blauwet noted some general

tenderness and decreased sensation to light touch inferior to the incision. Id.

Range of motion in Mr. G.’s shoulder was 100 degrees forward flexion, 30

degrees external rotation, and internal rotation to his chest wall. Id. Mr. G.

exhibited full range of motion in his elbow, wrist and hand, normal sensation

in his left arm, normal pulse, and normal strength. PA Blauwet noted that

Mr. G.’s cervical spine, contralateral shoulder, and bilateral elbows were within

normal limits. Id. PA Blauwet examined Mr. G.’s thoracic incision and noted

some mild opening. Id. PA Blauwet removed Mr. G.’s sutures, instructed him


                                        7
to continue wearing his shoulder sling, and told him to perform Codman and

pendulum exercises at home. Id. PA Blauwet also told Mr. G. not to perform

active range of motion or strengthening exercises, and to refrain from lifting,

pushing, or pulling. Id. After conferring with Dr. Wellman’s office, PA Blauwet

prescribed Keflex for Mr. G.’s thoracic spine incision. Id.

      On October 25, 2016, Mr. G. saw Dr. Wellman for a six-week post-

surgical follow up after his thoracic fusion surgery. AR483. Mr. G. reported

that he was doing well, with some “aches” but no significant pain. Id. In fact,

he characterized his pain as 0 on a scale of 0-10. AR488. He denied

neurological deficits. AR483. Upon examination, Dr. Wellman noted a small

opening of the skin in the middle of Mr. G.’s incision, but no drainage or

redness. Id. Dr. Wellman told Mr. G. to continue wearing his brace and to

stay within his restrictions. Id. Dr. Wellman referred Mr. G. to physical

therapy (PT). Id.

      On October 28, 2016, Mr. G. saw Michelle Albrecht, PT, at Prairie

Rehabilitation for an initial evaluation. AR750-52. Mr. G. complained of

periodic pain and pain with flexion of his thoracic spine. AR750. He

characterized his pain as 3 out of 10 at best and 8 out of 10 at worst. Id.

Mr. G. reported difficulty with getting dressed, sleeping, bending forward,

twisting motions, getting into his truck, and increased pain with a 1.5-mile

walk. Id. PT Albrecht noted that Mr. G. wore a back brace “24/7 for 6-12

months to increase his posture and help with pain.” Id. Mr. G. reported that

his medications were Celexa, Depakote, ibuprofen, and Norco. Id.


                                        8
Mr. G. displayed normal range of motion and strength in his right shoulder;

Mr. G. deferred testing of his left shoulder due to pain. AR750-51. PA Albrecht

noted that Mr. G. complained of tenderness with palpation to his back

extensors and left and right rhomboid muscles. AR751. With regard to

Mr. G.’s cervical and thoracic spine, she noted a forward head and rounded

shoulders. Id. Mr. G.’s short term therapy goals were consistency with a home

exercise program and in-office sessions and improved posture. Id. Long term

goals included a reduction in pain to 2 out of 10 with activity, proper posture

without verbal cues, and a 75-100% reduction in pain level. Id. PT Albrecht

noted that Mr. G.’s rehabilitation potential was good. Id.

      On October 31, 2016, Mr. G. attended PT. AR748. Mr. G. described his

pain as 4/10 at its worst and stated that rest relieved his pain. Id. He further

reported that it was painful to walk his dog because the dog pulled at the

leash. Id. Mr. G. responded satisfactorily to treatment. AR749.

      On November 1, 2016, Mr. G. saw Dr. Hurd for a six week post-surgical

follow up on his clavicle. AR492. Though Mr. G. reported some numbness

around his incision site, he stated that he was doing “really good” and denied

any pain. Id. Mr. G. reported that things were also progressing well with his

back. Id. Upon examination, Mr. G.’s active range of motion in his shoulder

was 170 degrees forward flexion, 65 degrees external rotation, and internal

rotation to L4, which Dr. Hurd characterized as “excellent.” AR493. Range of

motion in his elbow was normal. Id. Dr. Hurd noted that Mr. G.’s muscle

strength was normal. Id. Dr. Hurd noted that, though Mr. G. had some


                                        9
numbness inferior to his incision site, sensation was intact in the upper

extremities and he displayed full muscle strength. Id. While Dr. Hurd

discouraged lifting more than 15-20 pounds for the next few months (which he

noted was unlikely due to Mr. G.’s back), he released Mr. G. to advanced

activities as tolerated. Id.

      On November 2, 4, 7, and 9, 2016, Mr. G. attended PT. AR740-47. At

the November 2 session, Mr. G. again rated his worst pain as 4/10, and stated

that rest improved his symptoms. AR746. Mr. G. reported that he was

sleeping better, but that he had not been taking walks recently. Id. He

complained of “slight” tightness in his shoulder after doing his home exercises.

Id. PT Albrecht noted that Mr. G. attempted “bands,” but that he found it too

painful. Id.

      At the November 4 session, Mr. G. rated his worst pain at 3/10, and

stated that he had less pain in his back but more muscle soreness from

exercises. AR744. PT Albrecht noted an increase in muscle tension in his

upper trapezius muscle and a decrease in tension in his paraspinal muscles.

Id. PT Albrecht observed that Mr. G. continued to present with forward

shoulders and tight pectorals. Id.

      On November 7, Mr. G. reported that his highest level of pain was 2/10.

AR742. He stated that he was “feeling better and [wa]s having less pain” and

said that he had “gone for multiple walks with his dog without pain.” Id.

PT Albrecht noted that Mr. G. was “getting better muscle contraction in back

muscles.” Id.


                                       10
      At the November 9 therapy session, Mr. G. stated that his worst pain

level was 3/10. AR740. He complained of soreness from exercises and slight

difficulty with sleep. Id. PT Albrecht noted that Mr. G.’s back strength was

increasing and that his neck range of motion was improving. Id.

      On November 11, 14, 16, and 18, 2016, Mr. G. attended PT. AR731-39.

At the November 11 session, Mr. G. rated his worst pain as 3/10. AR738.

Mr. G. reported scapular pain with exercises but said that it might have been

due to his sleeping position. Id. PT Albrecht noted that Mr. G. presented with

a posteriorly rotated left seventh rib. Id. She performed soft tissue massage

with gentle pressure to help reset the rib. AR739. PT Albrecht instructed

Mr. G. to reduce his home exercise program over the weekend if his shoulder

pain continued, and she educated him on proper sleeping position. Id.

      At the November 14 session, Mr. G. rated his worst pain at 4/10, and

mentioned no new complaints. AR736. In fact, Mr. G. stated that he had a

“mostly pain-free weekend,” except for when he lay on his left side to sleep. Id.

PT Albrecht noted that, although Mr. G.’s seventh rib was still slightly rotated,

it was better than at the previous session. AR737. Mr. G. said that it was

sore, but he denied any new pain. Id. PT Albrecht demonstrated the proper

form for squats after Mr. G. asked to add them to his exercise program. Id.

      On November 16, Mr. G. reported that his highest level of pain was 6/10

and his lowest was 2/10. AR734. He said that he thought his right shoulder

blade pain was muscle soreness and represented that his worst pain was in the

morning and that it gradually improved throughout the day. Id. Mr. G. also


                                       11
complained of rib pain. Id. PT Albrecht attempted to reset the rib. AR735.

Mr. G. asked to progress to more functional exercises at future sessions. Id.

      At the November 18 therapy session, Mr. G. stated that his worst pain

level was 4/10. AR731. He reported that his pain was in his left rib, and he

said that his back pain and surgical pain were minimal. Id. Mr. G. complained

of soreness from exercises and slight difficulty with sleep. Id. PT Albrecht

noted that Mr. G. had increased his strength and range of motion but needed

more improvement in order to return to his prior level of function. AR732.

      On December 12, 2016, Mr. G. attended therapy, reporting that his worst

pain was 5/10. AR3286. However, he also stated that his pain had been “very

minimal” and was decreasing. Id. Mr. G. represented that he only had left rib

pain while bending or twisting. Id. He also said that his shoulder no longer

inhibited his activities of daily living or caused him any pain. Id. He admitted

to not complying with his home exercise program while on vacation from

December 3-10. Id. PT Albrecht noted that Mr. G. presented with noticeable

fatigue and pressure tenderness in his L5-7 vertebrae. AR3287. PT Albrecht

noted that Mr. G. met his short-term goals (consistent performance of home

exercises/in-person therapy, improved posture, and a 25-50% reduction in

pain level). Id. She also noted that Mr. G. reached 90% of two goals (proper

posture without verbal cues, and a 75-100% reduction in pain level), and 75%

of his goal to have near-normal activities of daily living. Id.

      On December 13, 2016, Mr. G. saw Barry Schramm, PA, for a twelve-

week post-surgical follow up on his clavicle, reporting that he was “doing good”


                                         12
and denying any pain. AR766. Upon examination, PA Schramm noted a well

healed incision and full sensation in the left upper extremity. Id. Mr. G.’s

shoulder range of motion was 170 degrees forward elevation, 70 degrees

external rotation, and internal rotation to L1. Id. PA Schramm observed that

range of motion in Mr. G.’s elbow, wrist, and hand was normal. Id. An

updated shoulder x-ray was unremarkable. AR3032. PA Schramm suggested

that Mr. G. maintain lifting limitations for four more weeks, but otherwise

released Mr. G. to continue with activity as tolerated. AR766.

      On December 22, 2016, Mr. G. saw Adam Walker, APRN-CNP, for

another post-surgical follow up of his thoracic spine. AR757. Mr. G. reported

on his attendance at physical therapy and stated that he was following

restrictions with his brace. Id. He complained of some pain around the left

fourth or fifth rib, but stated that he was doing well overall. Id. Mr. G. said

that he no longer used any pain medication. Id. An updated x-ray showed

good hardware placement and was otherwise unremarkable. AR757, 3040-41.

NP Walker observed that Mr. G. could see an orthopedist if he continued to

experience problems with his rib, but expressed the opinion that Mr. G.’s rib

tenderness was likely due to the articulation along the T4 vertebrae that

suffered fracture. Id. NP Walker approved Mr. G.’s advancement to water

therapy and approved him to slowly lift other restrictions—including the use of

his brace in the next month. AR757. NP Walker cautioned Mr. G. against

resuming competitive fighting but said that Mr. G. could practice form and

teach martial arts. Id.


                                        13
        On February 7, 2017, PT Albrecht discharged Mr. G. from therapy.

AR3290. She noted that Mr. G. last attended therapy on January 11, 2017, 4

and that he continued to improve at that time, last rating his pain as 2/10. Id.

PT Albrecht stated that Mr. G. cancelled subsequent appointments due to

insurance issues and did not call to reschedule. Id. By the time of discharge,

Mr. G. had either met his goals or achieved 90 percent of them. AR3291.

        On February 28, 2017, Mr. G. contacted his neurosurgeon’s office,

reporting the denial of his disability application. AR3097. He stated that he

would like to begin looking for work and needed to know if he had any physical

restrictions. Id. NP Visker responded that, except for not returning to martial

arts fighting competition, Mr. G. had no restrictions. Id.

        In June 2017, Mr. G. called his neurosurgeon’s office, requesting x-rays

due to pain in his mid-back. AR3114. He stated that he thought his pain

might be due to his sleep position or water therapy. Id. Updated thoracic x-

rays were unremarkable. AR3122-23. A few days later, Mr. G. called back,

asking what his “weight” restriction was. AR790. Office staff informed Mr. G.

that he was “no longer on any surgical restrictions from this office.” AR3117.

Mr. G. requested a letter to that effect for his employer. Id. The evidence of

record also includes a letter dated June 12, 2017, stating: “[Mr. G.] is no longer

under any surgical restrictions. Any concerns [p]lease call our office.” AR790.

        In October 2017, Mr. G. contacted his neurosurgeon’s office again.

AR3194. Mr. G. reported that he injured himself at work while throwing


4   The record does not include the treatment notes for this session.
                                         14
garbage in a dumpster, and said that the worker’s compensation physician

wanted to send him to PT. Id. Mr. G. requested Dr. Wellman’s approval before

beginning therapy. Id. Office staff responded to Mr. G. to let him know that he

could participate in PT, but that he should let the therapist know about his

previous injuries. Id.

            b.    Medical Evidence Regarding Mental Condition

      In November 2015, Mr. G. saw Nicole Foos, CNP, for anxiety and

medication management, reporting that he felt more irritable and anxious

daily, but that Ritalin helped with his panic attacks. AR619. Mr. G. stated

that he felt unmotivated to go to the gym, and he stopped the medication. Id.

Mr. G. explained that he is more active since stopping Ritalin, but anxiety was

still a concern for him. Id. NP Foos conducted a status exam; other than a

notation of anxious mood, it was entirely normal. AR620-21. NP Foos

assessed Mr. G. with anxiety and attention deficit hyperactivity disorder

(ADHD). AR621. She discontinued Ritalin, prescribed Lexapro, and

encouraged Mr. G. to try deep breathing and physical activities to control his

anxiety. AR619, 621.

      In December 2015, Mr. G. followed up with NP Foos, complaining that

Lexapro did not control his symptoms; he denied any side effects. AR617.

However, Mr. G. explained that he just started Lexapro the week before after he

experienced a panic attack during a work meeting. Id. Mr. G.’s mental status

was completely normal. AR618-19. Nurse Foos told Mr. G. to keep taking

Lexapro and to increase the dosage. AR617, 619. Nurse Foos offered Mr. G. a


                                       15
prescription for Trazodone to help with sleep concerns, but he refused. Id.

Nurse Foos also encouraged Mr. G. to start therapy. AR617.

      In January 2016, Mr. G. saw Vanessa Ferguson, Ph.D., for symptoms of

anxiety and possible ADHD. AR614. Mr. G. reported that he was taking

Lexapro and that he thought it helped with his symptoms. AR615. Except for

sleep problems and a report of some paranoid thoughts, Mr. G.’s mental status

exam was normal. AR615-16. Mr. G. completed screening questionnaires, in

particular the GAD-7 testing, and the results indicated mild depression and

mild anxiety. AR616. Dr. Ferguson assessed Mr. G. with unspecified anxiety

disorder, panic attacks, unspecified mood disorder, and rule out social anxiety,

ADHD, and personality disorder. Id.

      On May 10, 2016, Mr. G. followed up with NP Foos for medication

management, complaining that Lexapro did not control his anxiety symptoms;

he denied any side effects. AR612. However, the treatment note also indicates

that Mr. G. stopped taking his Lexapro and restarted it just four days prior to

the office visit. AR612, 614. His mental status exam was normal. AR613-14.

NP Foos noted that Mr. G. was able to function when his anxiety was managed.

AR614. She referred Mr. G. to Dr. Ferguson for testing and counseling.

AR612.

      The following day, NP Foos prescribed Trazodone to help with sleep

issues. AR611. Approximately a week later, Mr. G.’s mother called to report

that the Trazodone caused nightmares, he stopped taking his Lexapro due to

“h flashes,” and that he was taking Ritalin, which had been discontinued. Id.


                                       16
      On May 18, 2016, Mr. G. saw NP Foos for medication management,

reporting that Lexapro started to cause “burning” throughout his body.

AR608. NP Foos noted that Mr. G. had been stable on Lexapro “until he

abruptly stopped last month.” Id. Mr. G. also reported racing thoughts and a

journal showed repeated entries about religion and politics. Id. Mr. G.

admitted to using alcohol, marijuana, and caffeine, but stated that he stopped

after he began having symptoms a few weeks before the visit. AR609. NP Foos

noted that Mr. G. made limited eye contact, appeared anxious and depressed,

and admitted to paranoid and religious delusions; however, the remainder of

his mental status exam was normal. AR609-10. NP Foos discussed

medication compliance with Mr. G., after which she discontinued Lexapro and

trazodone, and prescribed Abilify and Klonopin. AR608, 610. NP Foos referred

Mr. G. to a “partial program,” but he stated that he did not feel comfortable in

group activities and preferred one on one counseling. AR611.

      Also on May 18, 2016, Dr. Ferguson administered psychological testing

to Mr. G. AR607-08. Mr. G. completed a written version of the Minnesota

Multiphasic Personality Inventory (MMPI-2), and it took him three hours to

finish testing. AR608. On May 25, 2016, Mr. G. returned to Dr. Ferguson’s

office, and completed the Millon Clinical Multiaxial Inventory (MCMI-III).

AR606.

      On May 25, 2016, Mr. G. saw NP Foos for medication management.

AR604. Mr. G. denied any side effects from Abilify and Klonopin and asked to

increase his dose of Abilify because he did not see much difference in his mood.


                                       17
Id. NP Foos explained that it took about fourteen days to see the effects of

Abilify. Id. Mr. G. reported that Klonopin helped with his anxiety and

improved his sleep. Id. Mr. G.’s mental status exam was normal. AR605-06.

NP Foos increased Mr. G.’s dosage of Abilify, and encouraged him to continue

exercising, biking with friends, and working. AR606. She observed that Mr. G.

did well when he stayed busy. Id.

      In June 2016, Dr. Ferguson noted that Mr. G. did not show up to discuss

his testing results. AR607. Dr. Ferguson reported that Mr. G.’s testing was

not wholly reliable because he did not complete both tests on the same day and

did not participate in an interview with Dr. Ferguson at the time of testing. Id.

Dr. Ferguson also noted “significant” differences in diagnostic outcomes on the

MMPI-2 (taken prior to starting Abilify) and the MCMI-III (taken a week later).

Id. The results of the MMPI-2 suggested possible paranoid schizophrenia or a

delusional disorder, whereas the MCMI-III suggested depression, generalized

anxiety disorder, bipolar disorder, avoidance personality disorder, and

dependent personality disorder with borderline personality and self-defeating

personality features. Id.

      In June 2016, Mr. G. saw NP Foos for medication management, reporting

that he felt that Abilify increased his anxiety and paranoia. AR600. NP Foos

conducted a mental status exam which showed that, except for an anxious

mood and paranoia, Mr. G.’s mental status was normal. AR602. While in the

session, it was noted that Mr. G. endorsed excessive worrying, feelings of

hopelessness and or guilt, anhedonia, hallucination/delusional thought, and


                                       18
suicidal ideations. Id. NP Foos decreased Mr. G.’s Abilify, and prescribed

Ativan, Celexa, and Risperdal. A601, 603.

      Mr. G. also saw Sarah Konrady, Ph.D., in June 2016 for his symptoms of

anxiety and depression. AR598-99. Dr. Konrady conducted a mental status

exam and observed that Mr. G. made infrequent eye contact and spoke loudly

and rapidly, but in an appropriate rhythm. AR600. Mr. G.’s mood was

euthymic, and his affect was “mostly” positive. Id. Dr. Konrady noted no

psychotic behavior and no concern of suicidal ideation. Id. Dr. Konrady

assessed Mr. G. with general anxiety disorder, major depressive disorder,

recurrent episode, mild, psychosis delusional disorder, and ruled out

schizophrenia. Id.

      Mr. G. saw NP Foos for medication management twice in July 2016. At

the first visit, Mr. G. denied any side effects from medication. AR593. NP Foos

noted that it would be a few more weeks before Celexa helped with Mr. G.’s

anxiety. Id. Mr. G. reported that he was taking Ativan three times a day and

said that he napped for three hours in the afternoons. Id. NP Foos

recommended decreasing his use of Ativan. Id. Mr. G. stated that he was

sleeping well with Risperdal, and NP Foos suggested discontinuing Klonopin.

Id. Except for paranoid delusions, Mr. G.’s mental status was normal.

AR584-85. He endorsed fatigue, excessive worrying, and

hallucination/delusional thoughts. Id. At the second visit, Mr. G. complained

of grogginess with Risperdal. AR585. NP Foos noted that Mr. G. did not

appear anxious, as he took an Ativan prior to the appointment. Id. NP Foos


                                      19
observed: “[Mr. G.] is fairly stable, doing well at work, and sleeping every

night.” Id. Except for variable mood, Mr. G.’s mental status was normal.

AR585-87. He endorsed sleep concerns, fatigue, excessive worrying, feelings of

hopelessness and/or guilt, lack of focus/concentration, irritability/agitation

and hallucination/delusional thought. Id. NP Foos discontinued Risperdal

and prescribed Depakote. AR585, 587.

      Mr. G. saw Dr. Ferguson twice in July 2016. AR587-91. At the

first office visit, Dr. Ferguson administered the Personality Assessment

Inventory (PAI) due to complications during Mr. G.’s earlier testing.

AR590. The results of the PAI suggested unspecified adjustment

disorder, and rule outs for dysthymic disorder, bipolar I disorder,

substance dependence, and personality disorder not otherwise specified.

AR590-91. Dr. Ferguson noted that the

      PAI profile is suggestive of someone who is having significant
      thinking and concentration problems, accompanied by prominent
      agitation and distress. He is likely to be withdrawn and isolated,
      have few if any close interpersonal relationships and may get quite
      anxious and threatened by such relationships at times. His social
      judgement [sic] is fairly poor and he has difficulty making
      decisions, even about matters of little importance. He does
      experience unusual sensory events that at times include
      hallucinations (hearing voices that he states are muffled, seeing a
      dark silhouette that he indicated others had seen and that was
      suspected to be a ghost, and block dots), as well as unusual ideas
      that may include magical thinking or delusions (paranoia that
      others are out to get him—part of this his mother noted comes
      from his father's pontification about religious themes and being at
      risk for being attacked by terrorists and others for having Christian
      beliefs). Thought processes are likely to be marked by confusion,
      distractibility and difficulty concentrating and he may experience
      his thoughts as blocked, withdrawn or somehow influenced by
      others. Again, he is likely to have some difficulty establishing close
      interpersonal relationships. Luke is experiencing a discomforting
                                        20
      level of anxiety and tension. He can be plagued by worry to a
      degree that his ability to concentrate and attend are significantly
      compromised.

AR1004. Dr. Ferguson explained that due to the medications Mr. G. was

taking, some of his symptoms might be masked and that there was also a

possibility of schizophrenia or a delusional disorder. AR591.

      The second visit was a therapy session, during which Dr. Ferguson

observed that Mr. G. sometimes seemed to be distracted by something

internally but was easily redirected. AR587. His mental status exam was

otherwise unremarkable. AR587-88. Dr. Ferguson counseled Mr. G. to avoid

stimulants and recreational drugs and encouraged him to set healthy

boundaries with others. AR589. 5

      In August 2016, Mr. G. followed up with NP Foos for medication

management, and denied any medication side effects. AR580. His mental

status was normal. AR581-82. NP Foos noted that Mr. G.’s symptoms were

well-controlled on his current medications and that he was stable overall.

AR580.

      Mr. G. also saw Dr. Ferguson in August 2016. AR578. Except for a

report of some auditory hallucinations, Mr. G.’s mental status was normal. Id.

Dr. Ferguson reminded Mr. G. of the negative impact of stimulants and

suggested that he exercise or have a snack as alternatives. Id. She also



5Although the parties do not mention it, it appears Dr. Ferguson diagnosed
Mr. G. with bipolar I, unspecified anxiety disorder, and personality disorder
NOS with mixed avoidant, paranoid and schizotypal features as early as this
July 14, 2016, visit. AR589.
                                       21
encouraged Mr. G. to set good boundaries in his relationships. Id. Her

diagnosis at the end of the session on August 15, 2016, was: bipolar I disorder,

most recent episode manic, unspecified anxiety disorder, unspecified

personality disorder NOS with mixed avoidant, paranoid and schizotypal

features. AR578.

        During a September 2016 hospitalization for a dirt bike accident, Mr. G.

tested positive for marijuana. AR538. He denied marijuana use, but later

admitted that he “smoked a ‘brownie’ ” a few weeks ago. AR538, 556. His

mental status was normal. AR538.

        In November 2016, Mr. G. saw Dr. Ferguson for a therapy session.

AR770. Mr. G. discussed his job loss, his dirt bike accident, frustration with

his father, and his continued belief that others were able to read his mind. Id.

Mr. G. stated that he received unemployment after he lost his job, but the

benefits ended after his dirt bike accident. Id. He also discussed concerns

about his medication, complaining that he felt “numb” and found it hard to

focus. Id. Dr. Ferguson encouraged Mr. G. to speak with NP Foos about his

concerns. Id. She reminded Mr. G. to abstain from stimulants and

recreational drugs, and to set good boundaries. AR771. Dr. Ferguson told

Mr. G. to return in two weeks, but he did not do so. AR764, 771.

        In December 2016, Mr. G. followed up with APRN-CNP Johnson 6 for

medication management and denied side effects. AR767. Mr. G. also reported

that he was tapering off Depakote. Id. APRN-CNP Johnson counseled Mr. G.


6
    NP Foos underwent a name change.
                                        22
on medication compliance and warned him that sudden withdrawal of a mood

stabilizer could cause a manic episode. Id. APRN-CNP Johnson noted that she

saw no sign of sedation with Depakote and Mr. G.’s reports of no psychosis

were positive signs that the medication had improved his symptoms. AR769.

APRN-CNP Johnson also discussed Mr. G.’s positive drug screen while

hospitalized, and he expressed anger about the mental health assessment and

implications concerning his use of marijuana. AR767. Other than appearing

depressed, Mr. G.’s mental status was unremarkable. AR768-69. APRN-CNP

Johnson prescribed Valium and continued Mr. G.’s other medications. AR769.

      In December 2016, Mr. G. saw Dr. Ferguson for another therapy session.

AR764. Dr. Ferguson noted times when Mr. G. appeared distracted, but he

“snap[ped] back” when she spoke to him. Id. Mr. G. described his mood as

“numb;” however, his mental status was otherwise normal. Id. Dr. Ferguson

led Mr. G. through relaxation exercises and told him to return in two weeks.

Id. However, he did not do so.

      In January 2017, Mr. G. saw APRN-CNP Johnson for medication

management. AR761. Mr. G. reported that Depakote made him feel tired. Id.

A mental status exam revealed religious delusions but was otherwise normal.

AR762-63. APRN-CNP Johnson encouraged Mr. G. to walk his dog if someone

else walked the dog due to his injuries and to go out with friends. AR763.

APRN-CNP Johnson noted that Mr. G.’s symptoms were well-controlled on his

current medications, especially sleep and daytime anxiety. AR761, 763. She

decreased his dosage of Depakote and increased Celexa. AR763.


                                      23
      In February 2017, Mr. G. followed up with APRN-CNP Johnson, denying

medication side effects. AR780. Mr. G. reported that he felt less fatigued and

his memory was better on the lower dose of Depakote, and he denied mood

concern or increased paranoia. Id. Mr. G. stated that he was participating in

water therapy and trying to stay active. Id. Mr. G.’s mental status was normal.

AR782-83. APRN-CNP Johnson noted again that Mr. G.’s symptoms were well-

controlled on his current drug regimen. AR780.

      In April 2017, Mr. G. saw APRN-CNP Johnson for medication

management. AR785. Mr. G. reported some anxiety related to financial

stressors but denied paranoia. Id. He stated that he was working at Midco

doing light janitorial work. Id. Mr. G. also mentioned that he appealed his

disability denial. Id. His mental status was normal. AR787-88. APRN-CNP

Johnson noted that Mr. G.’s symptoms were well-controlled. AR785.

      In July 2017, Mr. G. saw APRN-CNP Johnson. AR3135. APRN-CNP

Johnson noted that she filed a prescription for Ativan the prior week due to

panic attacks, and Mr. G. stated that he was not sure what caused the attacks,

except that work was busier. Id. He stated that the job at Midco was a good fit

for him, but that he did not earn enough to pay his bills. Id. Mr. G. mentioned

his disability denial and his plan to appeal the decision. AR3135-36. His

mental status was normal. AR3137-39. APRN-CNP Johnson noted that

Mr. G.’s symptoms were well-controlled on his current medications.

AR3135-36.




                                      24
      In August 2017, Mr. G. saw APRN-CNP Johnson for medication

management, reporting increased anxiety. AR3153. Mr. G. mentioned that he

missed his medication a few days a week, and APRN-CNP Johnson explained

that his increased anxiety was likely due to his lack of compliance. Id.

Mr. G.’s mental status exam was normal. AR3155-56. APRN-CNP Johnson

increased Mr. G.’s Valium dosage temporarily, advised him to use Ativan as

needed, and told him to resume taking Celexa and Depakote on a regular

schedule. AR3153-54, 3157.

      In September 2017, Mr. G. called APRN-CNP Johnson’s office, reporting

that he had felt manic all week and said he had not slept in several days.

AR3169. APRN-CNP Johnson instructed him to temporarily increase his

Depakote dosage, prescribed Risperdal, and told him to go to Avera for

assessment if he “truly does feel he is manic.” Id. A few days later, Mr. G. saw

APRN-CNP Johnson for an office visit, reporting that he had decreased his

Depakote. AR3175. APRN-CNP Johnson noted the recent medication changes

she made and observed that Mr. G. did not appear fatigued or sedated, as he

had reported during a past trial of the same combination of medication

(Depakote and Risperdal). Id. Mr. G. denied paranoia in the past few days and

stated that he was no longer fixating on the Bible or social media, his anxiety

was under control, and he did not feel depressed or detached from reality.

AR3175-76. Mr. G.’s mental status was normal. AR3177-79. APRN-CNP

Johnson told him to continue taking his medication. AR3179.




                                       25
        In October 2017, APRN-CNP Johnson wrote a letter that stated she

provided medication management for Mr. G.’s bipolar disorder. AR791. In

October 2017, Mr. G. also saw APRN-CNP Johnson for medication

management, denying medication side effects. AR3217. Mr. G. reported losing

his job. Id. She further observed that Mr. G. was “frantic that he needs more

from provider for lawyer to ensure that he wins case.” AR3217. Except for

irritability, Mr. G.’s mental status was normal. AR3219-21. APRN-CNP

Johnson increased Mr. G.’s dosage of Risperdal, decreased Ativan, and told

him to stop his excessive caffeine intake because it was the likely cause of his

insomnia. AR3218, 3221. APRN-CNP Johnson suggested that Mr. G. “look for

work as [he] can not [sic] rely on disability.” AR3221.

        In November 2017, Mr. G. saw APRN-CNP Johnson, and denied

medication side effects. AR3232. APRN-CNP Johnson noted that Mr. G.

recently canceled a counseling session with Kelli Willis, and she told him that

she recommended he see someone since medication could “only . . . do so

much for managing mood.” Id. Mr. G.’s mental status was normal.

AR3234-35. APRN-CNP Johnson noted that Mr. G. “continues to report

anxiety attacks twice a day with random thoughts or feeling a negative energy.”

AR3232. APRN-CNP Johnson noted that Mr. G.’s symptoms were well-

controlled on his current medications; however, she increased Mr. G.’s Valium,

decreased Ativan, and Risperdal, and encouraged him to exercise. AR3232-33,

3236.




                                       26
      In February 2018, Mr. G. saw Barbara Wendell-Schechter, NP, for

medication management, reporting weight gain as a side effect of his

medication. AR3262. He reported mood issues associated with the stress of

selling his home and moving to an apartment. Id. Mr. G. asked that a

companion form be completed so that his dog could move to the apartment

with him. Id. His mental status was normal. AR3264-65. NP Wendell-

Schechter encouraged Mr. G. to exercise and eat healthy meals to manage his

weight. AR3263.

      2.      Post-Decision Treatment Records

      In January 2019, Mr. G. called with a refill request for Ativan. AR79.

APRN-CNP Johnson reported that she did not want to continue Ativan long

term because Mr. G. was taking Valium twice a day. Id. She discontinued

Ativan. Id.

      In February 2019, Mr. G. saw APRN-CNP Johnson. AR81. APRN-CNP

Johnson noted that she last saw Mr. G. in November 2018. Id. Mr. G.

mentioned that he had been denied disability twice and was having difficulty

making friends in Brandon. Id. APRN-CNP Johnson noted that Mr. G. was not

getting socialization outside of social media. Id. Mr. G. stated that he still had

some intrusive thoughts about religion or mild paranoia about what others

thought of him. Id. Mr. G. reported that he was quitting his martial arts job

and starting work as a busboy at a local steak house a few days a week. Id.

Mr. G. said that he was excited about the change but expressed some

nervousness about adjusting to the change. Id. He also reported a panic


                                        27
attack when his truck was repossessed the prior week. Id. Mr. G. reported

ongoing pain from his motorcycle accident. Id. Except for reported religious

delusions and intrusive thoughts while watching television programs with

political or religious content, Mr. G.’s mental status was normal. AR83-85.

APRN-CNP Johnson noted that Mr. G.’s symptoms were well-controlled on his

current medications. AR81. However, recent lab work showed an increase in

liver enzymes, possibly due to Depakote. AR81, 85. Mr. G. asked to

discontinue Depakote. AR81. APRN-CNP Johnson agreed since Mr. G. was not

depressed, showed no mania symptoms, and his anxiety was mild. Id. Mr. G.

rejected APRN-CNP Johnson’s suggestion to increase Risperdal. Id.

      Mr. G. called APRN-CNP Johnson the following week to inquire about

taking diazepam three times a day instead of two. AR98. He reported agitation

that caused an increase in anxiety, but it was not tied to a specific event. Id.

Mr. G. said that he was not seeing a therapist and did not want to see one. Id.

He reported that he was sleeping “alright.” Id. APRN-CNP Johnson refused

Mr. G.’s request to increase diazepam and recommended an increase in

Risperdal, which Mr. G. refused. Id.

      In March 2019, Mr. G. sought treatment at SMC’s ER after a motor

vehicle accident. AR102, 104. He complained of pain in his left shoulder and

numbness in the second, third, and fourth digits of his left hand. Id. Mr. G.

also reported that he had chronic back pain from a prior injury, but that it was

worse after the recent accident. AR104. He also complained of pain and

stiffness in his neck. AR106. Upon examination, Mr. G. reported tenderness


                                        28
with palpation of his left shoulder and clavicle but denied tenderness to

palpation along his spinous processes and paraspinal muscles. AR107. Mr. G.

exhibited equal grip strength and equal push/pulls of the upper extremities.

Id. He was able to lift each leg off the bed, plantarflex and dorsiflex both feet

bilaterally against resistance. Id. Though Mr. G. said it “felt different” when

touching the second, third, and fourth digits of his left hand, he appeared to

retain intact sensation. Id. X-rays of Mr. G.’s left shoulder and cervical and

thoracic spine were unremarkable. AR107-18, 119-21. The ER physician

discharged Mr. G. with instructions to take Tylenol and ibuprofen, and to rest,

elevate, and ice his left upper extremity. AR103, 108.

      In March 2019, Mr. G. saw APRN-CNP Johnson. AR153. Mr. G. stated

that his mood had been stable until he ran out of Valium, following which he

did not sleep, and experienced sweating, cramps, and felt “sick.” Id. However,

Mr. G. stated that his mood was managed after he refilled his medication the

next day. Id. Mr. G. denied any sleep issues and his only depressive concern

was his third denial of disability. Id. He reported that he continued to work at

the steak house three to four hours a day and said he might request more

hours. Id. Mr. G. complained of increased pain after a recent car accident. Id.

Mr. G.’s mental status was normal. AR155-57. APRN-CNP Johnson noted that

Mr. G.’s symptoms were well-controlled on his current medications. AR153.

APRN-CNP Johnson recommended that Mr. G. decrease his use of Valium and

discontinue it within the next few months. AR153, 157.




                                        29
      3.    Consultative Examinations

            a.    Dr. McGrath

      On August 7, 2018, Mr. G. saw Michael McGrath, Ph.D., for a

consultative psychological evaluation. AR3661-65. Dr. McGrath observed that

Mr. G. arrived on time for the evaluation, and that he drove himself. AR3661.

Dr. McGrath conducted a mental status exam, and observed that Mr. G.

dressed casually, but neatly, was well-groomed, and he ambulated

independently and maintained appropriate sitting posture. Id. Mr. G.

maintained good eye contact, and was cooperative; his speech was normal, he

comprehended auditory verbal input easily and was responsive to interview

questions. Id. Dr. McGrath noted that Mr. G.’s thought processes were logical

with no signs of psychosis. Id. Mr. G.’s mood was within normal limits and his

affect was flexible and appropriate. Id.

      During the interview, Mr. G. stated that he decided to apply for benefits

partly due to his family’s urging. AR3661. He also said that he did not feel like

he could earn at least $12,000 annually because his “memory is off” and he

had a physical injury that made lifting difficult. Id. Mr. G. stated that he was

in special education throughout school and had individual education plans

(IEPs). Id. He never repeated any grades. AR3662.

      Mr. G. described a typical day as beginning around 8:30 in the morning,

at which time he walked his dog. AR3661. After breakfast, he watched TV for

about 7 hours. Id. In the evenings, Mr. G. “surfed the web” and played video

games, unless he was teaching a Taekwondo class. AR3661-62. Mr. G.


                                       30
sometimes helped do the dishes after the evening meal, before taking his dog

for another walk. AR3662. He then showered, ate a snack, and watched

television for a few more hours. Id.

      Mr. G. stated that it usually took him about 20 minutes to fall asleep and

said that he had trouble staying asleep a few times a week. AR3662. He

reported having nightmares four times a week. Id. Mr. G. stated that he

performed household chores a few times a week, including cleaning,

vacuuming, mopping, doing the dishes, and taking out the trash. Id. Mr. G.

reported that he was able to drive, and that he did not usually become lost or

confused. Id. He stated that he was able to manage a checking account, but

that he had “money spending issues” and sometimes did not pay attention to

his account. Id. He stated that he was able to use a smartphone and do online

shopping. Id. Mr. G. also reported that he swam for therapeutic purposes. Id.

He represented that he usually did not go to the store alone because of panic

attacks. Id.

      Mr. G. stated that he had a few friends during his developmental years

and denied bullying or being bullied. AR3662. He also admitted to associating

with co-workers while living in Rapid City, South Dakota, for a few years. Id.

Mr. G. stated that, since moving back to his hometown, he had not made many

friends. Id. However, he stated that he has a few friends at Taekwondo class

but does not see them outside of that setting. Id. Mr. G. also stated that,

though he last dated in 2016, he had girlfriends in the past. Id.




                                       31
      Mr. G. stated that he had to use a back brace because of his back

fracture, which results in some difficulty with bending and lifting. AR3663.

He also stated that his back hurt if he sat for extended time periods. Id.

Mr. G. also mentioned daily back and left clavicle pain, but Mr. G. stated that

his back brace and Aleve helped with his pain. Id.

      Mr. G. reported that he saw his therapist twice monthly, and a nurse

practitioner for medication management every three months. AR3663.

He listed his current medications as Depakote, Valium, Celexa, risperidone,

and lorazepam, and stated that his mother helps him manage his medications.

Id. Mr. G. described a history of depression and alleged bipolar disorder. Id.

Mr. G. stated that brief episodes of daily depression affected his concentration

and ability to “focus,” and caused diminished motivation. Id. He mentioned

anxiety, and related that his anxiety episodes lasted between five minutes to

eight hours and occurred approximately four times a week. Id. Mr. G. said

that his anxiety made him want to seclude himself and affected his motivation.

Id. He noted that he felt that others could hear his thoughts and insert

thoughts in his head but claimed only one episode of auditory hallucination.

Id. Mr. G. mentioned approximately six episodes of purported mania since

2014. Id.

      Mr. G. stated that he was discharged from employment on three

occasions but maintained that he related adequately to supervisors and

coworkers. AR3664.




                                       32
      Dr. McGrath administered a full-scale intelligence quotient (FSIQ) test,

and Mr. G. scored a 75, which suggested significant and marginally clinically

meaningful decline in overall intellect. AR3664, 3666-69. However,

Dr. McGrath also noted that, given his atypical education, demographics might

have overestimated Mr. G.’s prior intellectual functioning. Id. Dr. McGrath

opined that, based on available validity measures, Mr. G.’s test results

appeared valid. Id. Dr. McGrath also stated that Mr. G.’s memory function fell

in the uppermost range of mild intellectual impairment at the 2nd percentile;

however, he was uncertain of how valid the scoring was for the memory portion

of Mr. G.’s testing. Id.

      Dr. McGrath observed that Mr. G.’s fund of knowledge was in the upper

borderline range, suggesting a history of marginal formal education. AR3664.

Mr. G.’s verbal comprehension was in the mid-borderline range at the 7th

percentile, and his vocabulary fell in the dull normal range with capacity to

appreciate relationships among words in the mid-borderline range.

Dr. McGrath opined that Mr. G. had a marginal capacity to express himself and

to comprehend daily verbal input. Id.

      Dr. McGrath reported that Mr. G.’s transient auditory attention was in

the upper borderline range at the 9th percentile, and transient visual attention

was in the dull normal range at the 16th percentile. AR3664. He noted that

digit span fell in the low normal range “with a visual analog of this ability being

somewhat better” and falling slightly above the midpoint of the normal range.

Id. Mr. G.’s capacity for mental arithmetic was in the mid-borderline range,


                                        33
possibly reflecting a lack of basic arithmetic skills and mild attentional ability.

Id. Dr. McGrath opined that Mr. G.’s attention abilities were marginal to fair,

and while Mr. G. might have some inefficiency in terms of daily functioning, it

was not incapacitating. Id.

      Dr. McGrath observed that Mr. G.’s auditory memory fell in the lower

half of the range of mild intellectual impairment at the 0.3 percentile, and that

visual memory was in the dull normal range at the 19th percentile. AR3665.

However, Dr. McGrath also stated that despite the difference in scores, Mr. G.’s

auditory and visual memory did not differ statistically. Id. Dr. McGrath

reported that Mr. G.’s immediate and delayed memory fell at the uppermost

point of the range of mild intellectual disability at the 2nd percentile. Id. He

noted that both scores were worse than expected functioning. Id. Dr. McGrath

opined that Mr. G.’s memory functioning was relatively poor on an immediate

and delayed basis and was particularly impaired in terms of auditory memory,

with visual memory being marginally adequate. Id. Dr. McGrath stated that

he was unable to tell whether Mr. G.’s current memory functioning represented

a change from premorbid functioning. Id.

      Dr. McGrath stated that Mr. G.’s speed of processing visual input fell in

the low borderline range at the 3rd percentile, and his capacity to organize

visual input perceptually and to make sense of it was in the dull normal range

at the 18th percentile. AR3665. Dr. McGrath further observed that Mr. G.’s

visually mediated reasoning fell in the lower half of the normal range, and his




                                        34
spatial reasoning capacity fell in the dull to low normal range, suggesting a fair

capacity to appreciate spatial relationships and follow spatial directions. Id.

      Dr. McGrath listed his diagnostic impressions as low borderline

intellectual functioning, mild persistent depressive disorder, and frequent

headaches and chronic back and left clavicle pain. AR3665.

      Dr. McGrath concluded that, while Mr. G.’s IQ scores were significantly

less than estimated premorbid functioning, it was unclear whether the

premorbid estimates were valid estimates of functioning. AR3665. He further

observed that the premorbid estimates may be overestimates, thus leading to

the impression of a decline in intellectual functioning. Id. Finally,

Dr. McGrath stated that Mr. G. was probably able to manage benefits

payments on his own. Id.

      Dr. McGrath also completed a medical source statement regarding

Mr. G.’s ability to do mental work-related activities. AR3670-72. Dr. McGrath

opined that Mr. G.’s abilities to understand and remember simple instructions

and to make judgments on simple work-related decisions was moderately

impaired; his ability to carry out simple instructions was mildly impaired; his

abilities to understand, remember, and carry out complex instructions were

markedly impaired; and his ability to make judgments on complex work-related

decisions was extremely impaired. AR3670. He listed low intellectual

functioning at the 5th percentile and impaired memory as support for his

opinion at the 2nd percentile. Id.




                                        35
      Dr. McGrath further opined that Mr. G.’s abilities to interact

appropriately with the public and to respond appropriately to usual workplace

situations and to changes in a normal work setting were moderately impaired,

and that his abilities to interact appropriately with supervisors and coworkers

was mildly impaired. AR3671. Dr. McGrath listed Mr. G.’s IQ and memory

functioning, as well as behavioral observations and social history as support

for his opinion. Id.

      Dr. McGrath stated that Mr. G.’s mental impairments also resulted in a

poor capacity for concentration and difficulty with persistence and pace due to

frequent restroom use. AR3671. He listed Mr. G.’s testing results and work

history as support for his opinion. Id.

      Dr. McGrath stated that Mr. G.’s IQ and memory impairments were

lifelong, but that he could not opine regarding an onset date. AR3671. He also

stated that alcohol and substance abuse did not contribute to Mr. G.’s mental

limitations. Id.

      Contrary to his statement in the written evaluation, Dr. McGrath opined

that Mr. G. was unable to manage benefits payments. AR3672.

            b.     Dr. Doorn

      On August 8, 2020, Mr. G. saw Joshua Doorn, M.D., for a consultative

physical examination. AR3648-50. Mr. G. reported that his alleged disability

stemmed from his back and clavicle injuries and his mental impairments.

AR3648. Mr. G. stated that he has had significant pain since his back injury.

Id. He also represented that he wore his back brace for support while driving,


                                          36
but otherwise did not wear it all the time. Id. Mr. G. also reported that

walking, twisting, and “activities” aggravated his back pain, but that changing

positions and moving from sitting to standing helped. Id. He complained of

occasional tingling down his left arm and “sleepiness” in both arms at times.

Id. Mr. G. stated that he took over the counter medications, and that they

helped him some. Id.

      With regard to his mental impairments, Mr. G. stated that he had

anxiety, depression, and schizoaffective disorder. AR3648. Mr. G. reported

that he sometimes heard voices when he was manic, but stated that he had

never been hospitalized, and he denied any past suicide attempts or current

suicidal ideation. AR3649.

      Upon physical examination, Dr. Doorn observed that Mr. G. had limited

flexion and extension in his back and shoulder. AR3650. Lateral flexion in

Mr. G.’s back was 10 degrees, and he was unable to adduct his shoulder and

could abduct it to shoulder height. Id. Dr. Doorn noted that Mr. G.’s shoulder

strength was 4/5 on the left and 5/5 on the right, and he had full strength in

both lower extremities. Id. Dr. Doorn also observed an abnormal empty can

test in the left shoulder. Id. He noted that Mr. G. had normal strength in his

feet and ankles. Id.

      Dr. Doorn noted that Mr. G. complained of pain with palpation of the

spinous process throughout, with the thoracic spine being worse than the

lumbar spine. AR3650. Mr. G. also complained of tenderness to palpation of

the paraspinous muscles throughout his back. Id.


                                       37
      Dr. Doorn observed that Mr. G. had trouble walking on his heels and

toes and could not do a “duck walk,” but his gait was normal. AR3650.

Dr. Doorn also noted that a Romberg test was normal, Mr. G.’s reflexes were

normal, and his sensation was intact. Id.

      Dr. Doorn observed that Mr. G.’s mood and affect were normal. AR3650.

      Dr. Doorn also noted that Mr. G. alternated between sitting and standing

throughout the exam. AR3650.

      Dr. Doorn assessed Mr. G. with history of dirt bike accident with limited

range of motion of his back and history of psychiatric disorders . AR3650.

      Dr. Doorn completed a medical source statement of ability to do work-

related physical activities. AR3651-56. Dr. Doorn did not evaluate Mr. G.’s

abilities to lift and carry. AR3651. He opined that Mr. G. was able to sit and

walk for one hour at a time and in an 8 hour workday, and stand for 8 hours at

a time and in an 8 hour workday, and did not require the use of a cane to

ambulate. AR3652. Dr. Doorn opined that Mr. G. was unable to reach

overhead with his left hand, could occasionally perform other reaching, and

push and pull with his left hand, frequently handle with his left hand, and

continuously finger and feel with his left hand. AR3653. Regarding the use of

the right upper extremity and bilateral feet, he opined that Mr. G. had no

limitations. Id. Dr. Doorn opined that Mr. G. was able to occasionally climb

ladders or scaffolds and continuously climb stairs and ramps; occasionally

stoop, kneel, and crouch, but not crawl, and frequently balance. AR3654. He

further opined that Mr. G. should not be exposed to unprotected heights and


                                       38
could occasionally be exposed to moving mechanical parts but had no other

environmental restrictions. AR3655. As support for his opinion, Dr. Doorn

simply stated “see physical exam.” AR3653-55.

      Dr. Doorn opined that Mr. G. was able to shop; travel without a

companion, ambulate without using a wheelchair or assistive device; walk a

block at a reasonable pace on rough or uneven surfaces; use standard public

transportation; climb a few steps at a reasonable pace with the use of a

handrail; prepare a simple meal and feed himself; care for his personal hygiene,

and sort, handle, or use paper and/or files. AR3656.

C.    Non-Examining State Agency Consultants’ Opinions

      1.    Dr. Whittle

      In February 2017, Kevin Whittle, M.D., reviewed the medical evidence of

record and provided a medical assessment of Mr. G.’s projected condition as of

September 2017, twelve months following his alleged onset date. AR238.

      Dr. Whittle noted the October, November, and December 2016 post-

surgical follow up notes from Mr. G.’s treating neurosurgeon and orthopedist.

AR238. In particular, Dr. Whittle noted Mr. G.’s October 2016, report that he

was doing well and was in no significant pain and had no neurological deficits.

Id. Dr. Whittle noted the neurosurgeon’s referral to physical therapy and his

instructions that Mr. G. should continue wearing his brace. Id.

      Dr. Whittle also referenced the orthopedist’s November 2016 records

which stated that Mr. G. was doing “really good” and denied any pain. AR238.

Dr. Whittle noted that the physical exam findings revealed normal gait,


                                      39
shoulder active range of motion of 170 degrees forward elevation, 65 degrees

external rotation, and internal rotation to L4; full range of motion in the left

elbow; full muscle strength; and intact sensation. Id.

      Dr. Whittle further cited to the orthopedist’s December 2016 notes,

which showed that Mr. G. said he was doing well. AR238. Dr. Whittle noted

that the physical exam findings revealed normal gait, shoulder active range of

motion of 170 degrees forward elevation, 70 degrees external rotation, and

internal rotation to L1; and full range of motion in the left elbow, wrist, and

hand. Id.

      Dr. Whittle opined that Mr. G.’s conditions were projected to be non-

severe by September 2017. AR238.

      2.    Dr. Barker

      In May 2017, James Barker, M.D., reviewed the medical evidence of

record and provided a medical assessment of Mr. G.’s projected condition as of

September 2017, twelve months following his alleged onset date. AR247-48.

Dr. Barker noted that there was no updated physical evidence after the initial

claim. AR248. Dr. Barker affirmed Dr. Whittle’s opinion that Mr. G.’s

condition would be non-severe by September 2017. Id.

      3.    Dr. Deloy

      In February 2017, Joel Deloy, Ph.D., reviewed the medical evidence of

record and completed a Psychiatric Review Technique (PRT) form. AR239-40.

Dr. Deloy opined that Mr. G. had a depressive and/or bipolar disorder and

anxiety disorder. AR239. He opined that Mr. G.’s abilities to understand,


                                        40
remember, and apply information, interact with others, and concentrate,

persist, and maintain pace were mildly limited. Id. Regarding the ability to

adapt or manage himself, Dr. Deloy opined that Mr. G. had no limitations. Id.

He opined that Mr. G.’s mental impairments were non-severe. AR239-40.

      As support for his opinions, Dr. Deloy noted that Mr. G. represented on

his function report that his attention span varied based on interest, and

though he sometimes needed reminders, he was able to follow written

instructions and verbal instructions. AR240. Dr. Deloy further noted Mr. G.’s

report that he had no problems with personal care due to mental issues, and

he was able to prepare simple meals, manage his finances, and shop. Id.

Dr. Deloy also noted that Mr. G. does not handle stress or changes to routine

well. Id.

      Dr. Deloy also looked to the medical records to support his opinion.

AR240. He noted that Mr. G.’s medical provider felt that his bipolar disorder

was in remission, as indicated by record notations that Mr. G.’s symptoms

were well-controlled by his medications. Id. Dr. Deloy noted Mr. G.’s

complaints of memory and concentration issues in the context of his

medication, but he also noted that his mental status exams were normal, with

normal concentration, memory and judgment. Id. In addition, Dr. Deloy noted

that Mr. G.’s provider “specifically addressed concentration, and that he was

sharp and able to report things fine during appointment.” Id. Dr. Deloy 7 noted



7The parties mistakenly attributed this and the following findings to
Dr. Carter-Visscher. See Docket No. 32 at p. 38.
                                       41
references to delusional religious thoughts, but observed that there were no

indications of whether the delusions affected Mr. G.’s functioning. Id.

Dr. Deloy noted that Mr. G.’s interactions with his providers were normal, and

the treatment notes indicated only one panic attack over a thirty-day period.

Id.

      4.    Dr. Carter-Visscher

      In February 2017, Robin Carter-Visscher, Ph.D., reviewed the medical

evidence of record and completed a Psychiatric Review Technique (PRT) form.

AR248-49. Dr. Carter-Visscher opined that Mr. G. had a depressive and/or

bipolar disorder and anxiety disorder. AR248. She opined that Mr. G.’s

abilities to understand, remember, and apply information, interact with others,

and concentrate, persist, and maintain pace were mildly limited. Id.

Regarding the ability to adapt or manage himself, Dr. Carter-Visscher opined

that Mr. G. had no limitations. Id. She opined that Mr. G.’s mental

impairments were non-severe. AR248-49.

      Dr. Carter-Visscher noted that, during the reconsideration period, Mr. G.

continued to seek routine, monthly treatment for his mental impairments, and

that his conditions appeared to be somewhat improved and were well-managed

on his current medications. AR249. She further noted that Mr. G.’s treatment

provider stated that Mr. G.’s bipolar disorder was in partial remission with

medication management, and his mental status exams were normal. Id.

Dr. Carter-Visscher also noted that Mr. G. told his treatment provider that he




                                       42
was unable to work due to his physical condition rather than his mental

condition. Id.

      Dr. Carter-Visscher affirmed Dr. Deloy’s finding that Mr. G.’s mental

impairments were non-severe. AR249.

D.    Medical Source Statements Submitted by Mr. G.

      1.     APRN-CNP Johnson’s Opinion

      In April 2018, APRN-CNP Johnson submitted a medical source statement

on Mr. G.’s behalf. AR1077-79. She listed Mr. G.’s diagnoses as bipolar I and

personality disorder NOS with mixed features. AR1077. APRN-CNP Johnson

reported the following symptoms: loss of interest in activities; appetite

disturbance with weight gain; sleep disturbance at times; psychomotor

agitation or retardation; episodic decreased energy; feelings of guilt or

worthlessness; difficulty concentrating or thinking as an ongoing chronic issue;

and paranoid thinking. Id.

      APRN-CNP Johnson opined that Mr. G.’s depression caused moderate

restrictions in his activities of daily living and marked restrictions in his ability

to maintain social functioning. AR1077. She also opined that Mr. G. had

deficiencies of concentration, persistence, or pace that resulted in frequent

failure to complete tasks in a timely manner and repeated episodes of

decompensation in work or work-like settings which caused him to withdraw

from the situation or experience exacerbation of signs and symptoms. Id.

      APRN-CNP Johnson opined that Mr. G. had a marked impairment in his

abilities to perform activities within a schedule, maintain regular attendance,


                                         43
and be punctual within normal tolerances; complete a normal workday and

workweek without interruptions from psychologically based symptoms and to

perform at a consistent pace without an unreasonable number and length of

rest periods; accept instructions and respond appropriately to criticism from

supervisors; and to get along with coworkers or peers without distracting them

or exhibiting behavioral extremes. AR1078.

      APRN-CNP Johnson opined that Mr. G. had a moderate impairment of

his abilities to understand, remember, and carry out detailed instructions;

maintain attention and concentration for extended periods; sustain an ordinary

routine without special supervision; work in coordination with and proximity to

others without being distracted by them; make simple work-related decisions;

maintain socially appropriate behavior and adhere to basic standards of

neatness and cleanliness; respond appropriately to changes in work setting;

travel in unfamiliar places or use public transportation; and set realistic goals

or make plans independently of others. AR1078-79.

      APRN-CNP Johnson opined that Mr. G. had no significant impairment of

his abilities to remember locations and work-like procedures; understand,

remember, and carry out very short and simple instructions; interact

appropriately with the general public; ask simple questions to request

assistance; and to be aware of normal hazards and take appropriate

precautions. AR1078-79.

      As support for her opinion, APRN-CNP Johnson stated that Mr. G.

showed moderate symptoms with his inability to complete tasks or set


                                        44
achievable goals for himself. AR1079. She also stated that Mr. G. was highly

sensitive to criticism and that he tended to be verbally reactive. Id. APRN-CNP

Johnson stated that Mr. G. had lost jobs due to his reported inability to follow

rules, accept criticism, complete basic work duties, and make independent

decisions. Id. APRN-CNP Johnson related Mr. G.’s report of panic attacks that

affected his ability to engage at work which “cost him his employment.” Id.

She stated that Mr. G. also experienced delusional thoughts, broadcasting, and

thought insertion, though they seemed to be mood neutral delusions. Id.

      2.    Dr. Richardson’s Opinion

      In June 2018, James Richardson, M.D., authored a letter in response to

Mr. G.’s request for a “note in support of disability.” AR3639. Dr. Richardson

stated that Mr. G.’s disability claim was three-pronged due to injury in a motor

vehicle accident that resulted in five fractured thoracic vertebra, a fractured

rib, and a fractured clavicle; mental health issues due to bipolar type I

disorder; and cognitive limitations. Id.

      Dr. Richardson described Mr. G.’s thoracic fusion repair and stated that

Mr. G. had ongoing issues with “discomfort.” AR3639. Dr. Richardson stated

that Mr. G. told him that the surgeon released Mr. G. from further care, but

that “there is some poor clarity in terms of his physical limitations” and that

the “family seems to believe he was told he had a 8 pound lifting limitation.”

Id.

      Dr. Richardson described Mr. G.’s job working at an indoor pool for

approximately 16 hours a week, Mr. G.’s workplace injury from lifting a


                                        45
garbage can, a reduction in his hours, and Mr. G.’s eventual discharge

“evidently” because of complaints of inappropriate comments to patrons.

AR3639.

      Dr. Richardson noted that Mr. G. was able to exercise four times weekly

and that he taught Taekwondo to children. AR3639. He stated that he had

not seen Mr. G. in three years and felt “limited in quantifying his physical

limitations” and “he appears to be a robust, healthy male.” Id.

      Dr. Richardson stated that he “thought” Mr. G.’s mental health was his

most disabling issue. AR3639. Dr. Richardson listed Mr. G.’s diagnosis of

bipolar I disorder, but also mentioned that at other times he “carried diagnosis

of schizo-affective, delusional, anxiety, and has episodes of hallucinations.” Id.

Dr. Richardson stated that Mr. G.’s current medications were Risperidone,

Depakote, Celexa, and Ativan. AR3640. Dr. Richardson stated that Mr. G.

gained 75 pounds due to his medication. Id. Dr. Richardson also noted that

Mr. G. had become increasingly paranoid, thinking his co-workers were reading

his mind and were after him for his religious beliefs. Id.

      Dr. Richardson described Mr. G.’s initial development of symptoms some

three years prior to his alleged disability onset date. AR3639. He stated that

things “f[e]ll apart on him” and he “got to [the] point where he was failing—he

was not buying groceries [and] sleeping poorly,” at which time he returned to

his hometown and moved in with family. AR3639-40. Dr. Richardson stated

that Mr. G. blamed mental health issues for his last two employment failures.

AR3640. Dr. Richardson noted Mr. G.’s report that he was terminated at Joe


                                       46
Foss Airport and at the indoor pool due to “inappropriate comments to

customers”. Id.

      Dr. Richardson stated that Mr. G. could not seem to “hold relationships”

together and that his last romantic relationship was in 2013 and he was

unable to name a “best” friend. AR3640. Dr. Richardson noted that he “was

not aware” of Mr. G. being employed after October 2017. Id.

      Dr. Richardson stated that Mr. G. had a “lifelong history” of cognitive

issues, and recited Mr. G.’s participation in special education classes due to

his issues with reading comprehension and math. AR3640. Dr. Richardson

stated that, though Mr. G. needed special accommodations for some classes,

he graduated from high school. Id. Dr. Richardson opined that “[t]his is going

to limit his ability to be retrained should he retain long term physical limits

and not be able to participate in manual labor occupations.” Id.

      Dr. Richardson recommended orthopedic input and a functional capacity

determination. AR3640. He also suggested that Mr. G.’s difficulty “retraining”

could be better quantified with a neuropsychiatry examination. Id.

      3.    Dr. Sibson’s Opinion

      In July 2018, Jason Sibson, Psy.D., saw Mr. G. for a diagnostic interview

and psychological testing for purposes of diagnostic clarification and treatment

planning. AR3642-43. Dr. Sibson administered the MMPI-2-RF and the




                                        47
MCMI-IV. 8 AR3642. Dr. Sibson did not include the test results with his

report. AR3642-43.

      Dr. Sibson included a summary of his findings and noted that Mr. G.

appeared to have a history of authentic manic episodes dating back to 2013,

and perhaps earlier. AR3642. He reported that Mr. G.’s manic episodes were

characterized by elevated mood and energy, and included inflated self-esteem,

grandiosity, markedly decreased need for sleep, more rapid speech, flight of

ideas, distractibility, and an increase in goal-directed activity. Id. Dr. Sibson

stated that the episodes were easily recognizable and “worrisome” to those

around him, caused impairment in functioning, and were often associated with

persecutory delusions and anxiety. Id.

      Dr. Sibson stated that testing data supported the presence of prominent

persecutory ideation that rose to the level of paranoid delusions, other unusual

thoughts and perceptual process, and intense anxiety, typically during manic

episodes. AR3642.

      Dr. Sibson reported that Mr. G. experienced periodic depression

accompanied by diminished interest and pleasure, energy loss, and fatigue.

AR3642.

      Dr. Sibson assessed Mr. G. with bipolar I disorder, most recent episode

depressed, with psychotic features and anxiety. AR3642. He recommended




8 These tests are, respectively, the Minnesota Multiphasic Personality
Inventory, Second Edition, and the Millon Clinical Multiaxial Inventory, Fourth
Edition.
                                        48
consultation with Mr. G.’s prescribing treatment provider and ongoing

individual psychotherapy. Id.

      In September 2018, Dr. Sibson submitted a medical source statement on

Mr. G.’s behalf. AR3673-75. He listed Mr. G.’s diagnoses as bipolar I disorder

with psychotic features and anxious distress. AR3673. Dr. Sibson reported

the following symptoms: depressed mood; diminished interest in activities;

appetite disturbance with change in weight; sleep disturbance; decreased

energy; feelings of guilt or worthlessness; difficulty concentrating or thinking;

pressured speech; flight of ideas; inflated self-esteem; decreased need for sleep;

distractibility; and involuntary, time-consuming preoccupation with intrusive,

unwanted thoughts or repetitive behaviors aimed at reducing anxiety. Id.

      Dr. Sibson opined that Mr. G.’s mental disorder had been serious and

persistent for at least two years, and that Mr. G. had received ongoing medical

treatment, mental health therapy, psychosocial support, or a highly structured

setting that diminished the symptoms and signs of his mental disorder.

AR3673. Dr. Sibson also opined that Mr. G. had no more than minimal

capacity to adapt to changes in the environment or to demands that were not

already part of his daily life. Id.

      Dr. Sibson opined that Mr. G. had marked limitations in his abilities to

understand, remember, and apply information, and to adapt or manage

himself. AR3674. Dr. Sibson opined that Mr. G. had mild limitations in his

abilities to interact with others, and to concentrate, persist, and maintain pace.

Id.


                                        49
      With regard to Mr. G.’s abilities to perform basic work-like mental tasks,

Dr. Sibson opined that Mr. G. had moderate limitations in every category.

AR3674-75.

      Dr. Sibson supported his opinion with the following statement: “When

stable, Luke can maintain some focus and a good interpersonal disposition.

However, he is prone to manic episodes accompanied by delusion and

paranoia, as well as depressive episodes, and these mood states lead to notable

functional impairments.” AR3675.

E.    Mr. G.’s Self-Reported Limitations

      1.     Function Report – Adult

      Mr. G. completed a Function Report – Adult in December 2016, in which

he stated that he lived with family and described injuries to his thoracic

vertebra, collar bone, and a rib, and anxiety and depression. AR333.

      Mr. G. reported that during the day, he fed his dog and put it outside as

necessary, prepared small meals, and showered. AR334. He stated that other

family members lifted bags of dog food for him and played fetch with the dog.

AR334.

      Mr. G. stated that before his injuries, he was able to perform manual

labor, do martial arts, and run with his dog. AR334.

      Mr. G. reported that pain and anxiety affected his sleep. AR334. With

regard to personal care, Mr. G. stated that he needed help with shirts, shoes,

and his body brace. Id. He also stated that he showered with a chair and

needed help with his body brace in order to use the toilet. Id. Mr. G. reported


                                       50
that he was independent with regard to all remaining personal care activities,

including hair care, shaving, and feeding himself. Id.

      Mr. G. reported that he needed reminders regarding his medicine, but

that he needed no reminders regarding his personal needs or grooming.

AR335.

      Mr. G. reported that he was able to prepare simple meals like frozen

foods, eggs, “small meals,” and shakes on a daily basis. AR335. He stated that

since his conditions started, he changed to eating smaller meals. Id.

      Mr. G. stated that he was able to sort laundry, but that he did not do

house or yard work because of physical limitations, weight limits, and

problems with range of motion. AR335-36.

      Mr. G. represented that he left the house daily, and that when he went

out, he walked or drove. AR336. He also stated that he was able to leave home

alone. Id. Mr. G. reported that he shopped by phone and in stores, but that he

needed help to carry groceries. Id.

      Mr. G. stated that he was able to pay bills, count change, and handle

checking and savings accounts. AR336.

      Mr. G. stated that his hobbies were reading, watching television, playing

video games, motor cross, martial arts, and hiking. AR337. He stated that he

engaged in those activities two to three times a week, but that he had been

unable to engage in motor cross, martial arts, and hiking since his accident.

Id.




                                       51
      Mr. G. reported that he spent time with others at family functions a few

times a month. AR337. He stated that he also attended church a few times a

month and attended physical therapy two days a week. Id. Mr. G. denied

having any problems getting along with others but said that he was unable to

participate in social activities since his accident. Id.

      Regarding his functional abilities, Mr. G. reported that he had trouble

with lifting, bending, standing, walking, kneeling, stair climbing, and reaching,

but denied problems with sitting, squatting, and using his hands. AR338.

Mr. G. elaborated, stating that he was able to lift up to five pounds, and his

range of motion was limited due to his spinal fusion. Id. He represented that

he was able to walk up to two blocks before having to rest for two minutes. Id.

Mr. G. reported that his doctor prescribed a brace for him, and said that he

wore it all the time, except when he slept. AR339.

      Mr. G. also said that he had problems with memory, understanding,

concentration, following directions, and completing tasks due to his anxiety

and depression, but denied problems getting along with others. AR338. Mr. G.

explained that his attention level varied depending on his interest, but that he

did well with written instructions. Id. Mr. G. said that he sometimes needed

reminders, but also did “okay” with verbal instructions but sometimes needed

reminders. Id. Mr. G. admitted that he got along well with authority figures

and stated that he never lost a job due to problems getting along with others.

AR339. Mr. G. reported that he did not handle stress or changes in routine




                                         52
well. Id. He stated that he experienced anxiety driven manic behavior at times

and he was fearful of “world issues.” Id.

      Mr. G. listed his current medications as diazepam, Celexa, Depakote,

and lorazepam. AR340. He stated that diazepam caused fatigue and

weakness, lorazepam caused fatigue, and Depakote caused weight gain. Id.

      2.    Disability Report – Appeal (March 2017)

      In a Disability Report – Appeal submitted in March 2017, which asked

whether there had been any change in his condition, Mr. G. stated, “[y]es,” and

“autism.” AR344. He stated that he had trouble with social skills, and the

ability to communicate and interact, which caused panic episodes and anxiety.

Id. Mr. G. also stated that he had a new condition, and he listed bipolar

disorder. Id. Mr. G. stated that he had a lot of periods of elation and

depression, along with mood swings. Id.

      Mr. G. listed his current medications as citalopram, Depakote, and

diazepam. AR347. He did not list any side effects. Id.

      The form also inquired about changes in daily activities since Mr. G.’s

last report. AR347. Mr. G. reported that there had been changes, and listed

“social activities social anxiety, not much in change, but always [a] constant

challenge.” Id. Mr. G. denied any change in his work situation since his last

report. AR348.




                                       53
      3.    Disability Report – Appeal (August 2017)

      In a Disability Report – Appeal submitted in August 2017, which asked

whether there had been any change in his condition, Mr. G. stated, “[n]o.”

AR364.

      Mr. G. listed his current medications as citalopram, Depakote, diazepam,

and lorazepam. AR366. He stated that citalopram made him feel tired and

nauseated, Depakote caused him to gain weight, and lorazepam affected his

appetite. Id.

      The form also inquired about changes in daily activities since Mr. G.’s

last report. AR367. Mr. G. reported that there had been changes and listed

“[f]ocusing on home tasks. Loss of interest in working out. I struggle with

social situations.” Id.

      Mr. G. denied any change in work since his last report. AR367.

F.    Limitations Reported by Others

      1.    Third Party Function Report (Sara G.)

      In April 2017, Sara G., Mr. G.’s sister, completed a Function Report –

Adult – Third Party, in which she reported that she saw Mr. G. a few times a

week when she helped him around the house or they “caught up.” AR353.

Sara stated that it was hard for Mr. G. to focus on simple tasks, and that he

needed things repeated numerous times and was easily discouraged. Id. Sara

also reported that Mr. G. was in special classes throughout grade school and

middle school. Id. She said that Mr. G. had “high anxiety it seems at all times

now.” Id.


                                       54
      Sara reported that Mr. G. worked out most days, took his dog out, and

took numerous naps. AR354. She said that Mr. G. cared for his dog—that he

took him for rides and played fetch. Id. Sara stated that Mr. G. started out

helping out with their mother, but that their mother takes care of Mr. G. Id.

She reported that Mr. G. was “forgetful.” Id. Sara explained that their mother

sometimes had to feed the dog, and their mother also helped Mr. G. with his

bills, medications, chores, and daily living tasks. Id.

      Sara stated that before Mr. G. was injured, he was a dedicated

Taekwondo student, and he was focused and social. AR354.

      Sara stated that Mr. G. slept more often than he used to sleep and had a

“restless mind.” AR354. Except that Mr. G. sometimes forgot to eat due to

lack of appetite, he was able to meet all of his personal care needs

independently. Id.

      Sara reported that Mr. G. needed reminders regarding his medicine, but

that he needed no reminders regarding his personal needs or grooming.

AR355.

      Sara stated that, though their mother sometimes prepared meals, Mr. G.

was able to prepare meals for himself, and did so on a daily basis. AR355. She

stated that Mr. G. did not have much of an appetite since his conditions began.

Id.

      Sara reported that Mr. G. was able to perform household chores if he had

a list or someone gave him reminders. AR355.




                                        55
      Sara stated that Mr. G. went outside frequently, and that when Mr. G.

went out, he walked, drove, or rode in a car. AR356. She also stated that

Mr. G. was able to leave home alone. Id. Sara reported that Mr. G. shopped by

computer and in stores, but that the trips were short because he found it

overwhelming to be around too many people. Id.

      Sara stated that Mr. G. was able to pay bills, count change, and handle

checking and savings accounts. AR356. She also stated “[t]hese questions

could be No at times as well.” Id. Sara reported that Mr. G.’s ability to handle

money changed after his conditions began, e.g., “[h]e has become very

forgetful.” AR357.

      Sara stated that Mr. G.’s hobbies were working on vehicles, running, and

working out. AR357. She said that Mr. G. used to ride dirt bikes and do

Taekwondo but did not engage in those activities any longer. Id.

      Sara reported that Mr. G. engaged more with family and friends in the

past few years, and that he did so on a daily and weekly basis. AR357. She

denied that Mr. G. needed reminders to go places or that he needed someone to

accompany him. Id. Sara stated that Mr. G. had problems getting along with

others because Mr. G. thought people talked about him and he often

mentioned it in social settings. AR358. Sara also reported that Mr. G. felt that

others could read his mind, and that he did not trust people like he once did.

Id.

      Regarding Mr. G.’s functional abilities, Sara reported that Mr. G. had no

limitations with regard to lifting, standing, walking, sitting, squatting, bending,


                                        56
kneeling, stair climbing, reaching or using his hands. AR358. Sara reported

that Mr. G.’s doctor prescribed a brace for him, which he used daily for ninety

days. AR359. She stated that Mr. G. currently used the brace as needed. Id.

      Sara said that Mr. G. had problems with talking, hearing, memory,

understanding, concentration, following instructions, completing tasks, and

getting along with others. AR358. Sara reported that Mr. G. had become

“disconnected” and had a hard time talking with people in social settings and

needed reminders to complete tasks. Id. She said that Mr. G. did not fully

understand the “issues/daily conversations people have” and it affected how he

followed instructions. Id. Sara said that Mr. G. could pay attention for five to

ten minutes at a time and was able to follow written instructions okay. Id. She

stated that Mr. G. was not very good with oral instructions. Id. She admitted

that he got along well with authority figures but said that he was laid off by an

employer for unknown reasons. AR359. Sara reported that Mr. G. did not

handle stress or changes in routine well. Id. She stated that he recently had a

manic episode “due to medications or lack thereof.” Id.

      Sara listed Mr. G.’s current medications as Depakote, lorazepam, and

citalopram. AR360. She stated that Depakote caused weight gain and

drowsiness. Id. She also stated that the lorazepam caused anxiety that has

not gotten better. Id. The citalopram side effect was social anxiety. Id.

      2.    Statement of Claimant or Other Person (Sara G.)

      In January 2018, Sara completed a Statement of Claimant or Other

Person. AR382-86. She stated that Mr. G. has always been “divergent,” and


                                       57
that he attended special education classes which resulted in less homework.

AR384. She said that Mr. G. was unable to understand the full curriculum.

Id. Sara stated that Mr. G. got overwhelmed, which continued throughout high

school. Id.

      Sara reported that Mr. G. moved to Rapid City after he graduated from

high school. AR384. Sara said that Mr. G. did well during three of the four

years he lived in Rapid City. Id. She stated that Mr. G. worked rotating shifts

at a lime plant. Id. Sara also stated that Mr. G. was a third-degree black belt

and participating in martial arts brought him comfort and joy. Id.

      Sara said that, though she thought Mr. G. was doing well, she was

wrong. AR384. Sara stated that Mr. G. felt overwhelmed and alone. Id. Over

time, Mr. G. became more distant. Id. After talking with the family, Mr. G.

decided to move back to Brandon. AR384-85. Mr. G. got a job with Henry

Carlson; however, the job required him to go out of town for work; Sara stated

that Mr. G. had a mental breakdown. AR385.

      Sara reported that Mr. G. was diagnosed with bipolar disorder in 2016.

AR385. She said that Mr. G. has had multiple adjustments in his medications

since that time. Id. Sara said that Mr. G. had a “distant look” in his eyes and

longed for a normal life. Id. She said that Mr. G. felt overwhelmed with simple

tasks and found it hard to socialize, even with family. Id.

      Sara stated than Mr. G. had been on and off jobs since his diagnosis,

and he helped to take care of their mother, who was disabled due to chronic




                                       58
obstructive pulmonary disease. AR385. Sara stated that her mother and

brother lost their home and had to find another place to live. AR386.

      Sara stated that Mr. G. continued to go to therapy to better understand

his mental disorder. AR386. She said that Mr. G. had trouble around too

many people from the time he was a young child. Id.

      3.    Statement of Claimant or Other Person (Scott G.)

      In January 2018, Scott G., Mr. G.’s father, completed a Statement of

Claimant or Other Person on Mr. G.’s behalf. AR388-89. Scott stated that

Mr. G. had issues with concentration and focusing on tasks. AR388. Scott

said that, looking back to when Mr. G. was a child, he believed that Mr. G. had

autistic tendencies. Id.

      4.    Statement of Claimant or Other Person (Tamara G.)

      In January 2018, Tamara G., Mr. G.’s mother, completed a Statement of

Claimant or Other Person on Mr. G.’s behalf. AR390-400. Tamara stated that

Mr. G. was shy during preschool and kindergarten, but that he was “ok” by

screening standards. AR392. When Tamara inquired about holding Mr. G.

back a year, the school principal assured her that Mr. G. would do fine. Id.

During first grade, Mr. G. received interventions in reading to assist with

building skills and retention. Id. Tamara also inquired about auditory issues,

but a hearing screening was normal. Id. Mr. G. was screened for assistance

and ended up with an IEP. AR393. Summer school, suggested for skills

retention, was not beneficial to him. Id.




                                       59
      Tamara discussed Mr. G.’s involvement in extracurricular activities

during his childhood, including Boy Scouts and football. AR393. In middle

school, Mr. G. began Taekwondo, where he found his “niche.” Id. Mr. G. also

excelled at riding dirt bikes, and he participated in track during high school.

Id.

      Tamara noted that Mr. G. was always well-behaved during his school

years, even though he felt different and classmates sometimes made unkind

comments. AR393. She stated that Mr. G. always had trouble reading social

cues. AR394. Tamara said that she always felt that something was “missed.”

Id. She said that she thought that Mr. G. fell through the cracks because he

was so well behaved. Id.

      Tamara mentioned that Mr. G. always wanted a life and career in

Taekwondo and stated that she wondered if that was why school officials did

not provide a final vocational assessment before he graduated. AR394.

      Tamara related that Mr. G. moved to Rapid City in 2010 after he

graduated from high school. AR395. Mr. G. pursued his Taekwondo training

and worked full time. AR395. She stated that the family knew and trusted the

people he would be around. Id. Tamara said that Mr. G. maintained a “rigid”

schedule for two years, and that he called home often and kept himself

structured. Id. The family sometimes visited during the weekends and

attended Mr. G.’s Taekwondo tests. Id.

      Tamara reported that Mr. G. changed over time and fell away from the

structures he had put in place. AR395. She stated that promises regarding


                                       60
Mr. G.’s Taekwondo certification had not been met, his apartment was

disheveled (usually organized), and it appeared he was not cooking meals. Id.

Tamara stated that Mr. G.’s frame of mind was shifting and said that he called

her a few times and expressed seemingly paranoid thoughts. Id.

      Tamara stated that Mr. G. returned home a few times, during one of

which he saw Dr. Richardson, who diagnosed Mr. G. with depression and

prescribed an anti-depressant. AR396. She stated that Mr. G. went back to

Rapid City and, though he stopped pursuing Taekwondo, he was still working.

Id. He had coworkers and teammates who were good friends. Id.

      Tamara reported that Mr. G. had a manic episode during a safety

meeting at work. AR396. During a phone call, Mr. G. told her that he thought

he was being followed or sought because of his religious beliefs. Id. Tamara

said that it was apparent that Mr. G. was overwhelmed, and he agreed to move

back home after providing notice—and working two additional weeks—at his

job. Id.

      Tamara reported that Mr. G. saw a doctor and received a prescription for

Zoloft, which she stated made him feel tired. AR397. Tamara stated that

Mr. G. felt better at home and began working for Henry Carlson shortly after

his return. Id. Mr. G. did well initially, but he experienced paranoid thoughts

while out of town for work. Id. He felt that other employees wanted to harm

him, and “knew [the] job wasn’t for him.” Id.

      Mr. G. went to work for the local airport after leaving Henry Carlson.

AR397. Mr. G. learned things quickly and received compliments regarding his


                                       61
work. Id. Management later called Mr. G. to the office and asked questions

about the medications he took. Id. Tamara stated that Mr. G. lost his job, and

the reason given was “[o]dd behavior, bouncing around, not staying on task,

not following directions of what needed to be completed” and concern for

Mr. G.’s well-being. AR398.

      Tamara stated that Mr. G. swam for therapy while recovering from his

back injury, and that he took a part-time position at Midco Aquatic Center.

AR98. Mr. G. worked at the aquatic center between March and October 2017

before being discharged. Id.

      Tamara reported that Mr. G. received a diagnosis of bipolar disorder in

May 2016. AR398. She stated that Mr. G. was prone to wandering thoughts,

distraction, or impulsive behavior. Id. Tamara also stated that Mr. G.

struggled with controlling “panic,” had manic episodes if his sleep patterns

changed, and he felt that others could read his thoughts and judged his

religious beliefs. Id. Tamara also related that Mr. G. was easily overwhelmed,

sought affirmation from others for decisions or advice on how to handle

situations, and had difficulty remembering things. AR399. She reported that

Mr. G. repeated the same topics daily, and, when working on a task, he

appeared unaware of things happening around him—“as if he were wearing

blinders.” Id.

G.    Educational background

      Mr. G. had a Test of Auditory-Perceptual Skills (TAPS), completed in the

first grade, in April 1999, after his teacher raised concerns about his


                                       62
academics and his lack of classroom participation. AR3293. The testing

revealed weaknesses in auditory-perceptual and language processing skills.

AR3294. Mr. G.’s scores on the Peabody Picture Vocabulary and Expressive

Vocabulary tests were below average. AR3294-95. Based on his test results,

Mr. G. received an IEP due to his primary disability of speech/language

disorder. AR3311.

      Mr. G. had a Special Education Referral by Miss Roos in March 2000.

AR3327. The areas of concern were reading, spelling, math, and vision. Id.

Mr. G. continued with his IEP and spent most of his time in a regular

classroom with some modifications through May 2000. AR3345.

      The following year, Mr. G. underwent a multidisciplinary evaluation due

to concerns regarding his academic progress. AR3358. In April 2000, Mr. G.

completed the Weschler Intelligence Scale for Children (WISC III). AR3360. His

verbal IQ was 83, performance IQ of 87 and full-scale IQ was 84. Id. Scores

from 90-109 are considered average. AR3360.

      In April 2001, the Brandon Valley School District updated Mr. G.’s IEP.

AR3377. The IEP recommended that Mr. G. attend Extended School Year

services from: June 18, 2001- July 27, 2001, due to probable regression of his

math skills over the summer break. AR3383.

      In October 2001, the Brandon Valley School District amended Mr. G.’s

IEP. AR3396. The amended IEP called for Mr. G. to receive assistance in the

Resource Room for 45 minutes/day in math, 80 minutes/day in written

language, 30 minutes/day for reteaching of skills, and 30 minutes/2 times per


                                      63
week for speech/language. Id. Prior to the amendment of the IEP, Mr. G. took

the Woodcock Reading Mastery test, which identified his Basic Skills Cluster as

93 and his Reading Comprehension Cluster as 85. AR3397. The average

range is 90-109. Id.

      In April 2002, Mr. G. received an updated IEP for the 4th grade. AR3432.

His needs assessment showed that Mr. G. needed to continue working on

written language skills and math skills, especially subtraction, multiplication

facts and word problems. Id. The plan stated that Luke could benefit from

continued speech therapy services with the opportunity to participate in a

small group, outside of the regular classroom, to gain confidence in his ability

to orally express himself and practice with specific language processing skills.

Id. The plan also indicated that multisensory presentations of new information

and directions within the regular classroom would continue to be helpful. Id.

      In March 2003, as part of a three-year multidisciplinary evaluation,

Mr. G. underwent a psychological evaluation to determine his current levels of

intellectual ability and social-emotional functioning. AR3473. The examiner

was John Ratzloff. In Mr. Ratzloff’s summary and recommendations, he said:

“As measured through review of the WISC-III, [Mr. G.] is categorized as

functioning within the low average range of cognitive ability and similar to

previous intellectual assessments. [Mr. G.]’s abilities to sustain attention,

concentrate, and exert mental control are a weakness relative to his verbal

reasoning abilities.” AR3476.




                                        64
      In April 2003, Mr. G. received an updated IEP. AR3479. The IEP noted

that Mr. G.’s weaknesses included short-term auditory memory for reversing

numbers and repeating sentences, processing directions and more complex

questions, receptive and expressive vocabulary knowledge, word retrieval, being

precise and specific in choosing words to define, and the understanding and

usage of more complex sentence structures. Id. It also noted that Mr. G.

processed information slowly, and that he needed extra time and rephrasing in

order to understand new information or directions. Id.

      In April 2004, Mr. G.’s updated IEP showed that, because of his

vocabulary deficits, slower processing speed, and difficulty with overall

comprehension skills, he needed extra assistance within the Resource Room to

complete academic work. AR3547.

      In the 7th grade, Mr. G.’s April 2005 IEP indicated that his main area of

concern was money. AR3561. Mr. G. was able to count groups of similar coins

with 90% accuracy and in a combination of coins with 85% accuracy, but he

was unable to independently give back change of any amount. Id. The IEP

stated that Mr. G. was aware that money was difficult for him but that he often

shut down before even attempting money problems. Id.

      In February 2006, the school district reevaluated Mr. G., and he took the

Wechsler Intelligence Scale for Children IV (WISC-IV). AR3599. Test results

showed that Mr. G.’s full scale IQ was 89, falling in the Low Average range of

intellectual functioning at the 23rd percentile compared to children of his age.

AR3600. Mr. G. also took the Woodcock-Johnson III Tests of Achievement, the


                                       65
results of which showed that Mr. G. was in the low range in math and writing

composite. TR3605. Mr. G. scored in the average range on the reading skills

cluster and in the low average range in math reasoning. Id.

      Mr. G.’s March 2006, IEP stated that Mr. G.’s general intellectual

functioning measured in the low average range with slightly better developed

nonverbal abilities. AR3571. His perceptual reasoning skills and working

memory skills were average, and his verbal comprehension skills and

processing speed were in the low average range. Id.

      Mr. G.’s March 2007 IEP noted that Mr. G. and his mother each

completed a Transition Rating Scale. AR3590. In the employment section,

Mr. G.’s mother responded that he would be able to do many of the items that

were listed on the assessment, and all of the employment skills. Id. However,

Mr. G. said that he was unable to access various resources for assistance in

job searching. Id. The IEP indicated that Mr. G. did not have a realistic

expectation for his vocational potential, as he mentioned an interest in the FBI

and dirt bikes. Id. Mr. G. also stated that he thought he needed to keep

working on acting appropriately in public, managing money responsibly, and

understanding basic parenting skills. Id.




                                       66
H.    Testimony at the ALJ Hearing

      1.    Mr. G.’s Testimony

      At the June 14, 2018, 9 administrative hearing, Mr. G. testified to the

following: He completed high school and had an IEP while attending school.

AR213. At the time of the hearing, he lived with his mother. AR183, 205.

Mr. G. was left-handed. AR183.

      From 2010 to 2012, Mr. G. worked twelve hour shifts at Pete Lien & Sons

as a kiln assistant and heavy equipment operator. AR185, 206. He testified

that it was a strenuous job, and he had to lift between one hundred and one

hundred fifty pounds. Id. Mr. G. said that he left the job because of his

anxiety and he needed to be closer to family. AR207. Mr. G. agreed with his

attorney when asked if it was because he “[c]ouldn’t take care of [himself]

anymore.” Id.

      Mr. G. testified that he worked at Sioux Falls Regional Airport Authority

in 2015. AR185-86. He stated that he worked on runway lights, runway signs,

mowed lawns, and plowed snow. AR186. Mr. G. said that he lifted items

weighing up to one hundred pounds when he worked at the airport. AR206.

Mr. G. explained that he lost his job due because his supervisor determined

that he “wasn’t following instructions” and that he had hung signs in the wrong

locations. AR186, 207. Later in the hearing, Mr. G. testified that he had




9 The parties’ Joint Statement of Material Facts states the ALJ hearing took
place on January 11, 2018. See Docket No. 32 at p. 60. However, the record
reflects the hearing took place on June 14, 2018. AR175, 178.
                                       67
attendance issues while working at the airport, and those issues contributed to

his discharge. AR207.

      Mr. G. also testified that he worked at Midco Aquatic Center as a janitor

for six to eight months in 2017, but his job ended because he engaged in

inappropriate “locker room talk.” AR186-87, 208. In response to his attorney’s

questioning, Mr. G. stated that he fantasized about the lifeguards and had

trouble concentrating. AR208. At the time of the hearing, Mr. G. worked part-

time at a martial arts center and earned about $40 a month. AR187, 202-03.

      Mr. G. testified that he injured his back during a dirt bike accident in

September 2016, and that he underwent a T3-T8 fusion surgery shortly

thereafter. AR187-88, 208, 216. He testified that he still had pain at the time

of the hearing, and that his entire back hurt all day, every day. AR188-89.

Later in the hearing, Mr. G. told his attorney that the pain in his back “la[id]

[him] up” for “over 15 days a month.” AR220. Mr. G. was wearing a back

brace at the time of the hearing, and he testified that he wore the brace when

his pain was substantial, e.g., an 8 on a scale of 1 to 10. AR189. Mr. G. stated

that he wore it when he had to sit or stand for long periods because it helped

stabilize his back. Id. Mr. G. said that he was able to wear his brace while

working at the Aquatic Center, but he rarely used it. AR189-90. He testified

that he took over the counter medication for his pain. AR190.

      Mr. G. testified that his physicians felt that “[his] back was good,” but

that he disagreed. AR190. He testified that, even though Dr. Wellman released

him without restrictions, he had trouble performing work at the aquatic center


                                        68
when it required bending or rotating. AR191. Because of the fusion, Mr. G.

did not think he could perform a job that required him to bend or twist his

back. AR209. He also testified that he would find it hard to climb, balance,

use a ladder, stoop, kneel, crouch, and crawl because of issues with range of

motion in his back or because it would cause pain. AR209-10.

      Mr. G. testified that he underwent surgery for a fractured left clavicle at

the time of his accident and said that he had a permanent plate in his

shoulder. AR191, 216. He said that he continued to have pain in his shoulder

approximately four times a week. Id. Mr. G. testified that he could lift his left

arm over his shoulder—though it might hurt when he first woke up in the

morning. AR192. Mr. G. also stated that he was able to reach from side to

side with his left arm. Id. He testified that he could lift and carry eight to ten

pounds comfortably. AR193, 210. However, he also stated that, though it

might be “tough,” he could probably pick up a case of soda (24 cans) from the

floor if he used proper technique and wore his brace. AR193-94.

      Mr. G. testified that he had a driver’s license and could drive for up to an

hour at a time, and that he would have some discomfort after sitting for that

period of time. AR183-84. Later in the hearing, Mr. G. testified that he was

unable to sit for more than thirty minutes at a time due to back pain. AR194.

Mr. G. also testified that he was able to stand for thirty to forty-five minutes at

a time and walk for approximately a half mile before having to rest. AR194-95.

Later in the hearing, Mr. G. stated that he would need to alternate sitting and

standing every ten to forty-five minutes depending on his pain or mental


                                        69
situation. AR216-17. He said that he would be unable to perform a job with a

sit/stand option due to problems with anxiety and concentration. AR217.

      Mr. G. testified that that he was unable to jog or run. AR195. He also

stated that he no longer participated in martial arts, though he did

demonstrate techniques to the children in his classes. Id. Mr. G. said that he

would not be able to work full time as a martial arts instructor because of his

anxiety. AR212-13.

      Mr. G. said that he was able to perform household chores, including

sweeping and vacuuming. AR195, 206. He also cooked and did dishes.

AR195-95. However, in response to his attorney’s questioning, Mr. G. stated

that his mother took care of “almost everything,” including cooking, doing the

dishes, and taking out the trash. AR205-06.

      Mr. G. testified that he enjoyed listening to music, watching television

and martial arts videos, and walking his dog. AR196, 198, 216. He also read

the Bible, martial arts books, and survival books. AR212, 218.

      Mr. G. said that he tended to avoid people. AR197. He also testified

that, when was working, he preferred to work on his own, but admitted that

there were a few coworkers with whom he interacted. AR197. Mr. G. testified

that he had no trouble getting along with supervisors. Id. Mr. G. testified that

he had few people in his life, and his mother and his dog were his best friends.

AR213, 217-18. He stated that he did not have a girlfriend or boyfriend.

AR218.




                                       70
      Mr. G. testified that he tended to forget to refill his pill case, so his

mother sometimes had to remind him to take his medication. AR197.

      Mr. G. also said that, while he preferred to shop online, he sometimes

went to the store with his mother. AR197-98, 205.

      Mr. G. testified that he had problems with anxiety that pre-dated his dirt

bike accident. AR198. He described a panic attack that occurred in 2013 or

2014 while he was working in Rapid City and stated that panic attacks causing

his heart to pound sometimes made him feel like he was having a heart attack.

AR199. Mr. G. also testified that he suffered headaches with his anxiety. Id.

He said that his panic attacks lasted between ten and forty-five minutes or

stretched as long as “a couple days.” Id. Mr. G. said that his most recent

panic attack lasted an hour. Id. Mr. G. testified that he experienced more

severe symptoms every two months when he had a manic hallucination state

flare up but was unable to state how long those episodes lasted. AR201.

      Mr. G. testified that risperidone, Celexa, Depakote, diazepam, and

lorazepam were his current medications, though he only took lorazepam about

four times a week—usually during social occasions. AR200-02. Mr. G.

testified that though he sometimes found it difficult and might have to cut his

visits short, he was able to get out of the house and attend small gatherings.

AR201. While Mr. G. testified that most of his medications were not as helpful

as he would like, Depakote in particular did help with his anxiety and panic

attacks, especially at a higher dose. AR202. He identified drowsiness as a side

effect of his medications. Id.


                                         71
      Mr. G. testified that he experienced sexual thoughts frequently and was

concerned that people could read his mind while he was having such thoughts.

AR207-08. Mr. G. also thought that others could read his thoughts on a

general basis, including the mail carrier or people he saw on television.

AR212-13. He testified that he hallucinated about martyrdom or people who

were “out to get” him and did not like radical Islam. AR210-11. Mr. G. also

said that he sometimes had problems sleeping and when that happened, he

thought about the past, Islam, and Christian martyrdom. AR213.

      Mr. G. stated that he did not think he could take his medicine and go on

to work if he was experiencing paranoia. AR214. He stated that it would affect

his ability to attend work once or twice a week. Id. Mr. G. stated that he did

not know whether he could perform in a work-at-home setting because he had

problems with understanding, memory, and focus. AR218. Mr. G. stated that

he needed written instructions and reminders regarding tasks and deadlines.

AR219. He stated that when he worked, he had a hard time keeping up with

the other employees. AR219. Mr. G. said that when he got stressed or

overwhelmed while performing a task, he managed it by walking away and

doing something else. AR220.

      Mr. G. testified that he had a hard time accepting criticism from others

because he took it too personally, and it made him feel depressed or angry.

AR215. While Mr. G. might have “felt” like hitting a supervisor, he never did

so. Id. He said that he missed social cues and sometimes said the wrong

things around coworkers. Id. He responded “yes” when asked if


                                       72
APRN-CNP Johnson’s statement that he lost jobs because of his inability to

complete reports, follow rules, accept criticism, complete basic work duties, or

make independent decisions was accurate. AR216.

      Mr. G. testified that, when he was working and had money, he was able

to pay his bills on time. AR203. In response to his attorney’s questioning,

Mr. G. stated that most of his bills were currently being paid out of his

mother’s checking account. AR205.

      He said that he was slow at figuring change when he paid cash at stores,

and that it would be difficult for him to provide change if he was working in a

retail environment. AR203-04. Mr. G. also said that he would not perform well

if he was expected to write reports or send e-mails, etc., due to problems with

his concentration and his need to alternate sitting, standing, and walking.

AR204, 216.

      2.    Thomas Audet’s Testimony

      Thomas Audet testified as a vocational expert at the hearing. AR177-78,

223-28.

      During the hearing, the ALJ referenced Exhibit 24-E, in which Mr. Audet

characterized Mr. G.’s past work. AR224, 466. The exhibit indicated that

Mr. G. had past work as a roofer and a kiln worker, both at the medium

exertional level. AR466. The roofing job was skilled labor with a specific

vocational level (SVP) of 7 and the kiln job was unskilled work with an SVP of

2. Id. He also identified work as an airport utility worker, which was

performed at the heavy exertional level at an SVP of 4. Id. At the hearing,


                                       73
Mr. Audet stated that the only change he would make based on Mr. G.’s

testimony would be the addition of a janitor position at the medium exertional

level, and with an SVP of 3. AR224.

      The ALJ posed a hypothetical for a younger individual with a high school

education and the same work history as Mr. G., with the abilities to lift and

carry twenty pounds occasionally and ten pounds frequently; sit for about six

hours in an eight-hour workday, but with the option to stand up or change

position for two to three minutes after sitting for an hour; stand and/or walk

for about six hours in an eight-hour workday; climb ramps and stairs

occasionally, but not ladders, ropes, and scaffolds; he could occasionally

balance, stoop, kneel, crouch, and crawl; and avoid exposure to hazards such

as unprotected heights and moving machinery. AR224-25. In addition, the

hypothetical individual would have the abilities to perform simple tasks;

maintain concentration, persistence, and pace for two-hour segments of time;

respond appropriately to brief and superficial interactions with co-workers, but

no interactions with the general public as part of essential job duties. AR225.

The ALJ then asked whether such an individual would be able to perform

Mr. G.’s past relevant work. Id. Mr. Audet testified that the hypothetical

person would not be able to perform Mr. G.’s past relevant work. AR225.

      The ALJ then asked whether there were jobs available in the national

economy that would be consistent with the limitations in the hypothetical.

AR225. Mr. Audet testified that there would be light, unskilled jobs that fit the




                                       74
hypothetical, and he identified the jobs of electronics worker, package

inspector, and bench assembler. AR225-26.

      The ALJ posed a second hypothetical, with the same physical

restrictions, but from a mental standpoint, the individual would be limited to

simple, routine tasks: and could maintain concentration, persistence, and pace

for two-hour work segments. In addition, due to psychologically based

symptoms, this individual would not be able to respond appropriately to

interactions with supervisors and would not be able to respond appropriately to

the routine changes found in an unskilled work setting. Id.

      Mr. Audet testified that the hypothetical individual would have to be able

to respond to supervision at times, and that a person who was unable to do

that appropriately or to respond to changes in workflow or assignments would

be a person who was not competitively employable. AR226-27.

      Mr. G.’s attorney elected not to examine Mr. Audet. AR227-28.

      The ALJ asked Mr. Audet whether his testimony was consistent with the

Dictionary of Occupational Titles (DOT). AR228. Mr. Audet stated that his

testimony was consistent with the DOT with regard to the physical and mental

demands of the work, and the relevant skill levels. Id. Mr. Audet testified that

he based his answers regarding responding to supervision and change in the

workplace, etc., on his professional experience working with employers and

clients in the field of vocational rehabilitation. Id.




                                         75
                                   DISCUSSION

A.    Standard of Review

      When reviewing a denial of benefits, the court will uphold the

Commissioner’s final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Minor v. Astrue, 574 F.3d 625, 627 (8th

Cir. 2009). Substantial evidence is defined as more than a mere scintilla, less

than a preponderance, and that which a reasonable mind might accept as

adequate to support the Commissioner’s conclusion. Richardson v. Perales,

402 U.S. 389, 401 (1971); Klug v. Weinberger, 514 F.2d 423, 425 (8th Cir.

1975). “This review is more than a search of the record for evidence supporting

the [Commissioner’s] findings, . . ., and requires a scrutinizing analysis, not

merely a rubber stamp of the [Commissioner’s] action.” Scott ex rel. Scott v.

Astrue, 529 F.3d 818, 821 (8th Cir. 2008) (internal quotations and citations

omitted). Yet, “[i]n conducting [its] limited and deferential review of the final

agency determination under the substantial-evidence standard, [the court]

must view the record in the light most favorable to that determination.”

Chismarich v. Berryhill, 888 F.3d 978, 980 (8th Cir. 2018).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner’s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner’s decision may not

be reversed merely because substantial evidence would have supported an

opposite decision. Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is

possible to draw two inconsistent positions from the evidence and one of those


                                         76
positions represents the Commissioner’s findings, the Commissioner must be

affirmed. Oberst v. Shalala, 2 F.3d 249, 250 (8th Cir. 1993). “In short, a

reviewing court should neither consider a claim de novo, nor abdicate its

function to carefully analyze the entire record.” Mittlestedt v. Apfel, 204 F.3d

847, 851 (8th Cir. 2000) (citations omitted).

      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311 (8th

Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether the

ALJ applied an erroneous legal standard in the disability analysis. Erroneous

interpretations of law will be reversed. Walker v. Apfel, 141 F.3d 852, 853

(8th Cir. 1998) (citations omitted). The Commissioner’s conclusions of law are

only persuasive, not binding, on the reviewing court. Smith, 982 F.2d at 311

(finding “appropriate deference” should be given to the SSA’s interpretation of

the Social Security Act).

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(I), 423(d)(1)(A); 20 C.F.R. § 404.1505. The

impairment must be severe, making the claimant unable to do his previous

work, or any other substantial gainful activity which exists in the national

economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.


                                        77
      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSD/DIB applications.

Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R. § 404.1520.

The five steps are as follows:

      Step One: Determine whether the applicant is presently engaged
      in substantial gainful activity. 20 C.F.R. § 404.1520(b). If the
      applicant is engaged in substantial gainful activity, he is not
      disabled and the inquiry ends at this step.

      Step Two: Determine whether the applicant has an impairment or
      combination of impairments that are severe, i.e., whether any of
      the applicant’s impairments or combination of impairments
      significantly limit his physical or mental ability to do basic work
      activities. 20 C.F.R. § 404.1520(c). If there is no such impairment
      or combination of impairments, the applicant is not disabled and
      the inquiry ends at this step. NOTE: the regulations prescribe a
      special procedure for analyzing mental impairments to determine
      whether they are severe. Browning v. Sullivan, 958 F.2d 817, 821
      (8th Cir. 1992); 20 C.F.R. § 404.1520a. This special procedure
      includes completion of a Psychiatric Review Technique Form
      (PRTF).

      Step Three: Determine whether any of the severe impairments
      identified in Step Two meets or equals a “Listing” in Appendix 1,
      Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an impairment
      meets or equals a Listing, the applicant will be considered disabled
      without further inquiry. Bartlett v. Heckler, 777 F.2d 1318, 1320
      n.2 (8th Cir. 1985). This is because the regulations recognize the
      “Listed” impairments are so severe that they prevent a person from
      pursuing any gainful work. Heckler v. Campbell, 461 U.S. 458,
      460 (1983). If the applicant’s impairment(s) are severe but do not
      meet or equal a Listed impairment, the ALJ must proceed to step
      four. NOTE: The “special procedure” for mental impairments also
      applies to determine whether a severe mental impairment meets or
      equals a Listing. 20 C.F.R. § 1520a(c)(2).

      Step Four: Determine whether the applicant is capable of
      performing past relevant work (PRW). To make this determination,
      the ALJ considers the limiting effects of all the applicant’s
      impairments, (even those that are not severe) to determine the
      applicant’s residual functional capacity (RFC). If the applicant’s


                                      78
      RFC allows him to meet the physical and mental demands of his
      past work, he is not disabled. 20 C.F.R. §§ 404.1520(e);
      404.1545(e). If the applicant’s RFC does not allow him to meet the
      physical and mental demands of his past work, the ALJ must
      proceed to Step Five.

      Step Five: Determine whether any substantial gainful activity
      exists in the national economy which the applicant can perform.
      To make this determination, the ALJ considers the applicant’s
      RFC, along with his age, education, and past work experience.
      20 C.F.R. § 404.1520(f).

C.    Burden of Proof

      The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. Nevland v. Apfel, 204 F.3d 853, 857

(8th Cir. 2000); Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994). “This

shifting of the burden of proof to the Commissioner is neither statutory nor

regulatory, but instead, originates from judicial practices.” Brown v. Apfel, 192

F.3d 492, 498 (5th Cir. 1999). The burden shifting is “a long-standing judicial

gloss on the Social Security Act.” Walker v. Bowen, 834 F.2d 635, 640 n.3 (7th

Cir. 1987). Moreover, “[t]he burden of persuasion to prove disability and to

demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004).

D.    The Parties’ Positions

      Mr. G. asserts the Commissioner erred in three ways: (1) the ALJ’s

finding that Mr. G. did not meet the Listing for bipolar disorder at step three


                                       79
was not supported by substantial evidence in the record; (2) the ALJ’s

formulation of the RFC was not supported by substantial evidence in the

record; and (3) the ALJ improperly evaluated the opinion evidence in the

record.

      The Commissioner asserts the ALJ’s decision is supported by substantial

evidence in the record and the decision should be affirmed. The Commissioner

also asserts the ALJ properly explained its evaluation of the opinion evidence in

the record.

E.    Analysis

      Mr. G.’s assignments of error are discussed in turn below.

      1.      Whether the ALJ’s Finding that Mr. G. Did Not Meet Listing
              12.04 Was Supported by Substantial Evidence

      Mr. G. alleges the ALJ erred at step three of the sequential analysis by

determining that he did not meet or equal listing 12.04 for depressive, bipolar,

and related disorders. If a claimant has an impairment that “meets or equals”

a Listing, the claimant is disabled. 20 C.F.R. § 404.1525. The Listings

describe various physical and mental impairments categorized by the body

system they affect. 20 C.F.R. § 404.1525. If the claimant has one of the listed

impairments, the step-three analysis requires comparing the findings of the

claimant’s impairment with the Listing. Id. If the claimant’s findings for his or

her impairment meet or equal the Listing, he or she is presumed disabled. Id.

However, “[a]n impairment that manifests only some of [the Listing’s] criteria,

no matter how severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521,

530 (1990). The burden is on the claimant at step three to demonstrate that

                                       80
his or her impairments meet or equal a listing, and it is not upon the

Commissioner to show that the claimant does not satisfy a listing. Johnson v.

Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004); 20 C.F.R. § 404.1520(d).

      The standard for medical criteria of the Listings is at “a higher level of

severity than the statutory standard [for disability].” Sullivan, 493 U.S. at 532.

“The listings define impairments that would prevent an adult, regardless of his

age, education, or work experience, from performing any gainful activity, not

just ‘substantial gainful activity.’ ” Id. The Listings were intended to operate

as a presumption of disability, making further inquiry unnecessary. Id. By

design, then, the Listings are more restrictive than the statutory disability

standard. Id.

      Bipolar disorder is a listed impairment under Listing 12.04 (depressive,

bipolar, and related disorders). Therefore, if Mr. G. met the requirements of

Listing 12.04, the ALJ should have found him disabled without further inquiry.

To prove he met Listing 12.04, Mr. G. was required to show the following:

      12.04 Depressive, bipolar and related disorders (see 12.00B3),
      satisfied by A and B, or A and C:

         A. Medical documentation of the requirements of paragraph 1 or 2:

            1. Depressive disorder, characterized by five or more of the
               following:

                a. Depressed mood;

                b. Diminished interest in almost all activities;

                c. Appetite disturbance with change in weight;

                d. Sleep disturbance;

                                        81
         e. Observable psychomotor agitation or retardation;

         f. Decreased energy;

         g. Feelings of guilt or worthlessness;

         h. Difficulty concentrating or thinking; or

         i. Thoughts of death or suicide.

      2. Bipolar disorder, characterized by three or more of the
         following:

         a. Pressured speech;

         b. Flight of ideas;

         c. Inflated self-esteem;

         d. Decreased need for sleep;

         e. Distractibility;

         f. Involvement in activities that have a high probability of
            painful consequences that are not recognized; or

         g. Increase in goal-directed activity or psychomotor agitation.

AND

  B. Extreme limitation of one, or marked limitation of two, of the
     following areas of mental functioning (see 12.00F):

      1. Understand, remember, or apply information (see 12.00E1).

      2. Interact with others (see 12.00E2).

      3. Concentrate, persist, or maintain pace (see 12.00E3).

      4. Adapt or manage oneself (see 12.00E4).

OR

  C. Your mental disorder in this listing category is “serious and
     persistent;” that is, you have a medically documented history of


                                    82
            the existence of the disorder over a period of at least 2 years, and
            there is evidence of both:

            1. Medical treatment, mental health therapy, psychosocial
               support(s), or a highly structured setting(s) that is ongoing and
               that diminishes the symptoms and signs of your mental
               disorder (see 12.00G2b); and

            2. Marginal adjustment, that is, you have minimal capacity to
               adapt to changes in your environment or to demands that are
               not already part of your daily life (see 12.00G2c).

20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.04 (eff. Mar. 14, 2018).

      For purposes of paragraph B, “marked limitation” is defined as

“functioning in an area independently, appropriately, effectively, and on a

sustained basis is seriously limited.” Id. § 12.00F2d. An “extreme limitation”

is defined as inability “to function in this area independently, appropriately,

effectively, and on a sustained basis.” Id. § 12.00F2e. The ALJ will find a

“moderate limitation” when “functioning in this area independently,

appropriately, effectively, and on a sustained basis is fair.” Id. § 12.00F2c.

      Here, the ALJ found Mr. G. did not satisfy the requirements of either

paragraphs B or C. Because he did not satisfy either paragraph, the ALJ

concluded that Mr. G. did not meet Listing 12.04 without determining whether

Mr. G. met the requirements of paragraph A.

      The ALJ considered each of the paragraph B criteria in turn. As for the

area of understanding, remembering, and applying information, the ALJ found

Mr. G. had a mild limitation. AR15. In support of this conclusion, the ALJ

cited mental health treatment records from APRN-CNP Johnson dated January

3, 2017 (AR762), April 3, 2017 (AR787), and November 27, 2017 (AR3234). At


                                        83
each of these visits, APRN-CNP Johnson noted that Mr. G. had normal

memory. The ALJ also noted that, at his consultative examination with

Dr. McGrath, Mr. G. recited in detail his daily activities, including remembering

to take his dog out three or four times daily. AR3661-62. The ALJ also noted

that Mr. G. graduated high school, albeit with an IEP, and that Dr. McGrath

found that he had low borderline intellectual functioning (AR3665). The ALJ

noted that Mr. G. is able to use a smartphone, teach Tae Kwon Do, and read

martial arts books and information about martial arts on the internet; the ALJ

found these factors “indicat[e] he has some ability to understand, remember,

and apply information.” AR15 (citing AR3661-62). Finally, the ALJ noted that

the validity of Dr. McGrath’s assessment of Mr. G.’s memory functioning was

uncertain. AR15-16, 3664-65. Dr. McGrath found Mr. G.’s memory was

“relatively poor.” AR3665. Based on these medical records, the ALJ found

Mr. G.’s ability to understand, remember, or apply information was mildly

limited.

      In the area of interacting with others, the ALJ found Mr. G. had a

moderate limitation. The ALJ noted Mr. G. testified that he tends to avoid

other people, would get along with just a few people, but has no problems with

supervisors. The ALJ cited medical records from APRN-CNP Johnson dated

December 2, 2016 (AR768), July 3, 2017 (AR3137), October 25, 2017

(AR3219-20), and November 27, 2017 (AR3234), which noted Mr. G. had good

or appropriate eye contact and/or was cooperative. The ALJ also noted that

Dr. McGrath documented that Mr. G. had not developed many friends since


                                       84
moving back to Brandon, but that he had some friends he saw at Tae Kwon Do.

AR3662. Lastly, the ALJ noted that Mr. G. testified he was terminated by the

aquatic center for “locker room talk.” Based on these medical records and

testimony from Mr. G., the ALJ found that Mr. G. had a moderate limitation in

interacting with others.

      In the area of concentrating, persisting, or maintaining pace, the ALJ

found Mr. G. had a moderate limitation. The ALJ noted that Mr. G.’s mother

had concerns about Mr. G.’s ability to focus and concentrate, but that Mr. G.

demonstrated good concentration at a medical appointment with APRN-CNP

Johnson on December 2, 2016. AR768. The ALJ also cited another

appointment, this one on December 27, 2016, where Mr. G. appeared at times

distracted but his attention was redirected when APRN-CNP Johnson spoke to

him. AR764. The ALJ noted that Mr. G. reported to Dr. McGrath that he could

drive a car without becoming lost or confused, which indicated he had some

ability to concentrate. AR3662. The ALJ also cited Dr. McGrath’s conclusion

that Mr. G.’s attentional capacities were marginal to fair, resulting in some

inefficiency in daily functioning but were not incapacitating. AR3665. Based

on this record, the ALJ found Mr. G. was moderately limited in the area of

concentrating, persisting or maintaining pace.

      In the final paragraph B criterion, adapting or managing oneself, the ALJ

found Mr. G. was moderately limited. In support of this finding, the ALJ noted

that Mr. G. came to medical appointments dressed casually and/or nicely/well-

groomed and specifically referenced records from APRN-CNP Johnson dated


                                       85
December 2, 2016 (AR768), November 10, 2016 (AR770), and July 3, 2017

(AR3137). The ALJ noted Mr. G. reported to Dr. McGrath that he did some

chores, like helping his mother clean and vacuum, take out the garbage, doing

dishes, and sometimes mopping. AR3662. Lastly, the ALJ noted that Mr. G.

testified his mother helps him with daily activities, but that he cooks simple

meals and shops with his mother.

      Based upon these medical records and hearing testimony, the ALJ found

Mr. G. had a moderate limitation in adapting or managing himself.

Considering the limitations it found in the four paragraph B criteria, the ALJ

concluded Mr. G. did not meet the requirements of paragraph B because his

mental impairments did not cause at least two marked limitations or one

extreme limitation.

      In this appeal, Mr. G. argues the ALJ improperly rejected the opinions of

Dr. Richardson, Dr. McGrath, Dr. Ferguson, and APRN-CNP Johnson in finding

that he did not meet the requirements of Listing 12.04. But the ALJ discussed

these opinions at step four, not step three, and the ALJ’s step-four discussion

did not mention how these opinions relate to Listing 12.04. Instead of

challenging specific findings the ALJ made as to the subparts of Listing 12.04’s

requirements (e.g., by arguing that the medical records cited by the ALJ do not

support its findings as to paragraphs B and C), Mr. G. simply recites evidence

from these opinions that runs contrary to those findings. To the extent the

contents of these opinions bear on the ALJ’s determination at step three,

especially as to whether Mr. G. was moderately or markedly impaired in any


                                       86
paragraph B areas, the court considers the ALJ’s evaluation of them in section

E.2. herein. Notably, the ALJ at step four rejected the marked limitations to

paragraph B criteria contained in these opinions.

      The only opinion the ALJ specifically considered in the context of Listing

12.04 was Dr. Sibson’s September 2018 medical source opinion submitted by

Mr. G.’s attorney after the ALJ hearing and consultative examination by

Dr. McGrath. Considering the functional areas of the paragraph B criteria,

Dr. Sibson opined that Mr. G. had marked limitations in his abilities to

understand, remember, or apply information, and adapt or manage oneself and

mild limitations in his abilities to interact with others and concentrate, persist,

or maintain pace. AR3674. The ALJ gave Dr. Sibson’s opinions as to these

paragraph B criteria little weight because, although Dr. Sibson found marked

limitations in two of the paragraph B criteria, he found only moderate

limitations in all of Mr. G.’s work-related abilities. AR29, 3674-75. This

included moderate limitations in such work-related abilities as understanding,

remembering, and carrying out detailed instructions. AR3674.

      In addition to giving Dr. Sibson’s opinions of Mr. G.’s functional

limitations little weight because they were internally inconsistent, the ALJ

found the marked limitations noted by Dr. Sibson were not supported by the

record. The ALJ cited numerous specific medical records that showed that

Mr. G. had no more than moderate limitations in the paragraph B criteria.

AR29. To the extent Mr. G. asserts that the ALJ improperly evaluated




                                        87
Dr. Sibson’s opinion outside the scope of Listing 12.04, the court considers

that issue in section E.2. herein.

      Instead of explaining how the ALJ erred in evaluating Dr. Sibson’s

opinion as paragraph B, Mr. G. merely recites the opinion. This recitation does

nothing to challenge the ALJ’s evaluation of the opinion, which was clearly

contained in its written decision. It is Mr. G.’s burden to show how the ALJ

erred in evaluating whether he met the Listing, and simply parroting the

evidence the ALJ considered and rejected does not meet that burden.

Accordingly, Mr. G. has not shown the ALJ’s finding that he did not satisfy the

paragraph B criteria is not supported by substantial evidence in the record.

      However, Mr. G. need not satisfy the criteria of paragraphs A and B to

meet Listing 12.04; he could satisfy the criteria of paragraphs A and C instead.

As for paragraph C, the ALJ found “the evidence fails to establish the presence

of the ‘paragraph C’ criteria.” AR16. The ALJ, in finding that the record

contained no evidence of these criteria, cited no evidence in the record.

      Paragraph C, put plainly, requires Mr. G. to show three things: (1) the

medical documentation shows the existence of bipolar I over a period of at least

two years, (2) medical treatment, mental health therapy, or other support that

is ongoing and that diminishes the symptoms of bipolar I, and (3) that he has

only minimal capacity to adapt to changes in his environment or to demands

that are not already part of his daily life.




                                          88
      The court therefore considers whether Mr. G. met his burden of showing

that he satisfied the paragraph C criteria, i.e., whether the ALJ’s finding that

he did not is supported by substantial evidence in the record.

      To satisfy the first requirement of paragraph C, Mr. G. needed to present

medical evidence of the existence of bipolar I over a period of at least two years.

The ALJ did not make any findings related to this requirement. Mr. G. was

diagnosed with bipolar I on July 14, 2016. AR589. The medical records

thereafter consistently affirm Mr. G.’s diagnosis of bipolar I through

Dr. Sibson’s September 26, 2018, medical source opinion—the most recent

medical evidence in the record before the ALJ. AR3673. Clearly there is

substantial evidence in the record of a medically documented history of

bipolar I over a period of at least two years.

      The second paragraph C criterion (designated C1 in the appendix)

requires Mr. G. to demonstrate that he received some ongoing medical or

mental health intervention or support that diminished the symptoms of his

bipolar I disorder. The ALJ concluded he did not meet this burden, finding,

“[t]he record does not demonstrate medical treatment, mental health therapy,

psychosocial supports, or a highly structured setting that diminishes the

symptoms and signs of the claimant’s mental disorders, with the claimant

achieving only marginal adjustment.” AR16. The ALJ did not cite or

distinguish any evidence in the record to support this conclusion. The ALJ’s

decision contains no further explanation of the reasoning undergirding this

conclusion.


                                         89
      Appendix 1 of 20 C.F.R. part 404, subpart P, instructs that the

Commissioner “consider[s] that you receive ongoing medical treatment when

the medical evidence establishes that you obtain medical treatment with a

frequency consistent with accepted medical practices for the type of treatment

or evaluation required for your medical condition.” Id. § 12.00G2b.

      Section 12.00D4 describes what the Commissioner will consider

“treatment” for purposes of paragraph C2. “Treatment may include

medication(s), psychotherapy, or other forms of intervention, which you receive

in a doctor’s office, during a hospitalization, or in a day program at a hospital

or outpatient program.” Id. Based upon the Commissioner’s definition of

“treatment,” it appears Mr. G. received ongoing treatment in the form of

medications.

      Mr. G. provided the ALJ medical records documenting his mental health

therapy and medical treatment for bipolar I disorder. These records show that

Mr. G. was taking medications for his bipolar I disorder on an ongoing basis for

a period of at least two years. The following is a summary of Mr. G.’s treatment

for bipolar I relevant to paragraph C.

      On July 14, 2016, Dr. Ferguson saw Mr. G. for individual therapy.

AR587. Dr. Ferguson noted that she had seen Mr. G. once before for therapy

on January 13, 2016, then Mr. G. failed to show up to a “few sessions.”

AR614-16, 587, 1188-96. Dr. Ferguson diagnosed Mr. G. with bipolar I,

unspecified anxiety disorder, and personality disorder NOS with mixed

avoidant, paranoid and schizotypal features. AR589, 1009-15.


                                         90
      APRN-CNP Johnson saw Mr. G. on July 20, 2016, for medication

management. AR1325-45.

      APRN-CNP Johnson saw Mr. G. again on August 3, 2016, for medication

management and psychotherapy. AR1397-409.

      Mr. G. was seen by Dr. Ferguson again on August 15, 2016, for a 60-

minute therapy session. At this session, Dr. Ferguson confirmed Mr. G.’s July

2016 diagnoses. AR578, 1016-23.

      Mr. G. saw APRN-CNP Johnson for medication management and 25

minutes of psychotherapy on December 2, 2016. AR767, 769.

      Mr. G. saw APRN-CNP Johnson for medication management and brief

psychotherapy check-ins on January 3, 2017, February 6, 2017, April 3, 2017,

July 3, 2017, August 24, 2017, September 27, 2017, and October 25, 2017.

AR780-84, 785-89, 3135-48, 3153-65, 3175-88, 3217-29.

      When Mr. G. saw APRN-CNP Johnson for medication management and

psychotherapy on November 27, 2017, APRN-CNP Johnson noted that Mr. G.

had recently cancelled a therapy session with Kelli Willis. AR3232, 3235.

APRN-CNP Johnson also charted that Mr. G. was open to continuing

counseling but wanted to look for a different provider. AR3232.

      Mr. G. saw NP Wendell-Schechter for medication management and

psychotherapy on February 12, 2018. AR3262-74.

      Mr. G. was seen by Dr. Sibson on April 25, 2018. AR3635.

      On July 31, 2018, Dr. Sibson recommended ongoing individual

psychotherapy in his Brief Psychological Assessment Report. AR3642.


                                      91
        Dr. McGrath noted in his August 7, 2018, consultative psychological

examination that Mr. G. reported he saw Jason Gibson, 10 a psychologist, for

therapy twice per month for the preceding six months. AR3663. Dr. McGrath

noted that Mr. G. was still taking Valium, Depakote, Celexa, risperidone, and

lorazepam. AR3663.

        Although the record from this visit is not contained in the administrative

record, Mr. G. was seen by APRN-CNP Johnson on November 13, 2018. AR81.

        Contrary to the ALJ’s findings, this record shows that Mr. G. received

ongoing treatment, as that term is defined by §§ 12.00G2b and D4, in the form

of medications.

        As for paragraph C1’s second requirement—that claimants present

evidence that the treatment they received diminished the symptoms and signs

of their disorders—there is evidence in the record showing Mr. G.’s bipolar I

symptoms were diminished when he was taking his medication.

        As the ALJ noted, Mr. G. reported increased symptoms at times when he

took his medications inconsistently, and his symptoms subsided after his

medications were adjusted. AR29. Most notably, Mr. G. denied experiencing

delusions and hallucinations when he was taking his medication. On

September 25, 2017, Mr. G. called APRN-CNP Johnson’s office, reporting that

he felt manic all week and that he had not slept in several days. AR3169.

APRN-CNP Johnson instructed Mr. G. to temporarily increase his Depakote

dosage and prescribed Risperdal. AR3169. On September 27, 2017, Mr. G.


10   It appears this is a typographical or clerical error and refers to Dr. Sibson.
                                           92
was seen by APRN-CNP Johnson for medication management. AR3175. APRN-

CNP Johnson noted the recent medication adjustments and observed that

Mr. G. did not appear fatigued or sedated, and he denied paranoia in the

preceding few days and stated he was no longer fixating on the Bible or social

media. AR3175. Mr. G.’s anxiety was under control, and he was not feeling

depressed or detached from reality. AR3175-76. APRN-CNP Johnson advised

Mr. G. to continue taking this combination of medications. AR3179. Because

the record reflects that Mr. G.’s mental symptoms improved with medication,

he carried his burden to show he met the requirements of paragraph C1. The

ALJ’s finding that Mr. G. did not meet the requirements of paragraph C1 is not

supported by substantial evidence in the record.

      The next requirement is that of paragraph C2, which requires a claimant

to show they are limited to marginal adjustment, i.e., minimal capacity to

adapt to changes in their environment or to demands that are not already part

of their daily lives. 20 C.F.R. Pt. 404, Subpt. P, App’x 1 § 12.04C2. As to this

requirement, the ALJ found, “[t]he record does not establish that the claimant

has only marginal adjustment, that is, minimal capacity to adapt to changes in

the claimant’s environment or to demands that are not already part of the

claimant’s daily life.” AR16. The ALJ did not support this conclusion with any

explanation or citations to the record, e.g., records showing that Mr. G. has

greater-than-minimal capacity to adapt to changes in his environment.

      In support of his argument that the ALJ erred by finding that he did not

meet the requirements of Listing 12.04C2, Mr. G. points to the September 26,


                                       93
2018, medical source statement of Dr. Sibson. In relevant part, this opinion of

Dr. Sibson’s is comprised of a checkmark next to printed text that reads,

“Patient has no more than minimal capacity to adapt to changes in the

environment or to demands that are not already part of his or her daily life.”

AR3673 (emphasis omitted). In the same opinion, Dr. Sibson also opined that

Mr. G. had a marked limitation in adapting or managing oneself. AR3674.

      However, Dr. Sibson never provided any basis for his conclusion that

Mr. G. met this paragraph C2 requirement. Although the ALJ did not expressly

address Dr. Sibson’s opinion as to this paragraph C2 requirement, the ALJ

rejected Dr. Sibson’s finding that Mr. G. met the requirements of Listing 12.04.

Courts routinely uphold an ALJ’s decision to discount a treating physician’s

medical source statement where the limitations listed on the form “stand

alone,” and were “never mentioned in [the physician’s] . . . records of

treatment” nor supported by “any objective testing or reasoning.” Reed v.

Barnhart, 399 F.3d 917, 921 (8th Cir. 2005) (quoting Hogan v. Apfel, 239 F.3d

958, 961 (8th Cir. 2001)). Although Dr. Sibson placed a checkmark on the line

stating Mr. G. “has no more than minimal capacity to adapt to changes in the

environment or to demands that are not already part of his or her daily life,” he

also opined that Mr. G. was only moderately limited in his abilities to sustain

an ordinary routine without special supervision, to maintain regular

attendance and be punctual within customary tolerances, to work in close

proximity with others without being distracted by them, and complete a normal

workweek without interruptions from psychologically based symptoms and to


                                       94
perform at a consistent pace without an unreasonable number of breaks.

AR3674-75. Similarly, APRN-CNP Johnson opined that Mr. G. was only

moderately limited in his ability to respond appropriately to changes in the

work setting. AR1078. See 20 C.F.R. 404, Subpt. P, App’x 1, § 12.00E4

(discussing work-related examples of the related paragraph B4 area of adapting

or managing oneself). This evidence supports the ALJ’s conclusion that Mr. G.

had more than a minimal capacity to adapt to changes in the environment or to

new demands.

      While there is evidence in the record supporting a finding that Mr. G. has

some limitation in adapting to new environments and stimuli, Mr. G. has not

shown that limitation to be so severe that he retains only minimal capacity to

adapt. Therefore, substantial evidence supports the ALJ’s finding as to

requirement C2. Accordingly, although the ALJ’s finding that Mr. G. did not

meet the requirements of paragraph C1 is not supported by substantial

evidence in the record, Mr. G. cannot meet the requirements of paragraph C

without meeting the C2 requirements. Because the ALJ’s finding as to C2 is

supported by substantial evidence, the ALJ properly found that Mr. G. does not

meet the requirements of paragraph C. Because the ALJ also properly found

Mr. G. does not meet the requirements of paragraph B, the ALJ’s finding that

Mr. G. does not meet Listing 12.04 is supported by substantial evidence in the

record.

      Additionally, Dr. Sibson’s conclusory statements that Mr. G. met the

requirements of paragraphs B and C are not binding on the ALJ. 20 C.F.R.


                                       95
§ 404.1527(d)(2) provides that, although the Commissioner considers opinions

from medical sources on issues such as whether a claimant’s impairment

meets or equals a listing, “the final responsibility for deciding these issues is

reserved to the Commissioner.”

      Mr. G. bears the burden of proof at step three. Barrett, 38 F.3d at 1024.

Mr. G. has failed to show the conclusion of the ALJ at step three is not

supported by substantial evidence in the record. 42 U.S.C. § 405(g); Choate v.

Barnhart, 457 F.3d 865, 869 (8th Cir. 2006). The court finds the ALJ did not

err at step three of the sequential evaluation by finding that Mr. G. did not

meet Listing 12.04.

      2.     Whether the ALJ Properly Evaluated the Medical Source
             Opinion Evidence in the Record

      In conjunction with his argument that he met the criteria for Listing

§ 12.04, Mr. G. argues that the ALJ improperly discounted the opinions of his

mental health providers and of the psychological consultative examiner. Mr. G.

also asserts the ALJ improperly evaluated the opinion of the physical

consultative examiner.

      Medical opinions are evidence which the ALJ will consider in determining

whether a claimant is disabled, the extent of the disability, and the claimant’s

RFC. See 20 C.F.R. § 404.1527. All medical opinions are evaluated according

to the same criteria, namely:

             –   whether the opinion is consistent with other evidence in
                 the record;

             –   whether the opinion is internally consistent;


                                        96
            –   whether the person giving the medical opinion examined
                the claimant;

            –   whether the person giving the medical opinion treated the
                claimant;

            –   the length of the treating relationship;

            –   the frequency of examinations performed;

            –   whether the opinion is supported by relevant evidence,
                especially medical signs and laboratory findings;

            –   the degree to which a nonexamining or nontreating
                physician provides supporting explanations for their
                opinions and the degree to which these opinions consider
                all the pertinent evidence about the claim;

            –   whether the opinion is rendered by a specialist about
                medical issues related to his or her area of specialty; and

            –   whether any other factors exist to support or contradict
                the opinion.

      See 20 C.F.R. § 404.1527(c)(1)-(6); Wagner v. Astrue, 499 F.3d 842, 848

(8th Cir. 2007).

      “A treating physician’s opinion is given controlling weight ‘if it is well-

supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence.’ ”

House v. Astrue, 500 F.3d 741, 744 (8th Cir. 2007) (quoting Reed, 399 F.3d at

920); 20 C.F.R. § 404.1527(c). “A treating physician’s opinion ‘does not

automatically control, since the record must be evaluated as a whole.’ ” Reed,

399 F.3d at 920 (quoting Bentley v. Shalala, 52 F.3d 784, 786 (8th Cir. 1995)).

The length of the treating relationship and the frequency of examinations of the

claimant are also factors to consider when determining the weight to give a


                                         97
treating physician’s opinion. 20 C.F.R. § 404.1527(c). “[I]f ‘the treating

physician evidence is itself inconsistent,’ ” this is one factor that can support

an ALJ’s decision to discount or even disregard a treating physician’s opinion.

House, 500 F.3d at 744 (quoting Bentley, 52 F.3d at 786; and citing Wagner,

499 F.3d at 853-54; Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir. 2005)).

“The opinion of an acceptable medical source who has examined a claimant is

entitled to more weight than the opinion of a source who has not examined a

claimant.” Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006) (citing 20

C.F.R. § 404.1527(d)(1)); Shontos v. Barnhart, 328 F.3d 418, 425 (8th Cir.

2003). The ALJ must give “good reasons” for the weight accorded to opinions of

treating physicians, whether that weight is great or small. Hamilton v. Astrue,

518 F.3d 607, 610 (8th Cir. 2008).

      Because Mr. G. has alleged that the ALJ erred by improperly evaluating

the opinions of multiple medical sources, the court considers the ALJ’s

evaluation of each opinion in turn.

            a.     APRN-CNP Johnson

      20 C.F.R. § 404.1527 governs the evaluation of medical evidence for all

claims filed before March 27, 2017, including Mr. G.’s. Under the regulation,

“medical opinions” must come from an acceptable medical source, and only

acceptable medical sources meet the definition of a treating source for

purposes of 20 C.F.R. § 404.1527(c). Pursuant to the applicable version of 20

C.F.R. § 404.1513(a), acceptable medical sources did not include nurse

practitioners when the ALJ denied Mr. G.’s claim.


                                        98
      APRN-CNP Johnson is, under the Social Security regulations, an “other

medical source.” See 20 C.F.R. 404.1513(d), whose opinion the ALJ is to

consider when assessing the severity of an impairment and how it affects

Mr. G.’s ability to work. SSR 06-03p, 2006 WL 2329939 (Aug. 9, 2006), sets

the standards for evaluating opinions from “other medical sources.” The ALJ is

instructed to evaluate a nurse practitioner’s opinion according to the same

factors that apply to other medical sources as discussed in § 404.1527(c), and

an opinion from a nurse practitioner can be used as evidence of the severity of

an impairment and how the impairment affects the individual’s ability to

function. SSR 06-03p, 2006 WL 2329939, at *2.

      “In determining what weight to give ‘other medical evidence,’ the ALJ has

more discretion and is permitted to consider any inconsistencies found within

the record.” Raney v. Barnhart, 396 F.3d 1007, 1010 (8th Cir. 2005). Here,

the ALJ was required to explain the reasons for the weight it gave APRN-CNP

Johnson’s opinion if the ALJ found it was entitled to greater weight than a

medical opinion from a treating source. See 20 C.F.R. § 404.1527(f)(2) (“[W]hen

an adjudicator determines that an opinion from such a source is entitled to

greater weight than a medical opinion from a treating source, the adjudicator

must explain the reasons in the notice of decision . . . .). Otherwise, “[t]he

adjudicator generally should explain the weight given to opinions from these

sources or otherwise ensure that the discussion of the evidence in the

determination or decision allows a claimant or subsequent reviewer to follow

the adjudicator’s reasoning, when such opinions may have an effect on the


                                        99
outcome of the case.” Id. The court considers the ALJ’s evaluation of APRN-

CNP Johnson’s opinion according to these rules.

      APRN-CNP Johnson completed a medical source statement concerning

Mr. G.’s mental limitations on April 9, 2018. APRN-CNP Johnson opined that

Mr. G. had a moderate restriction to his activities of daily living and a marked

limitation in his ability to maintain social functioning. AR1077. Without

qualifying the extent of the limitations, APRN-CNP Johnson also opined that

Mr. G. experienced deficiencies of concentration, persistence or pace resulting

in frequent failure to complete tasks in a timely manner and that Mr. G.

experienced repeated episodes of deterioration or decompensation in work-like

settings which caused him to withdraw from the situation or experience worse

symptoms. AR1077.

      APRN-CNP Johnson also assessed Mr. G.’s ability to perform work-like

tasks. She opined that Mr. G. was not significantly impaired in his abilities to

remember locations and work-like procedures, to understand and remember

short and simple instructions, to carry out very short and simple instructions,

to interact appropriately with the general public, to ask simple questions to

request assistance. AR1078. But she opined that Mr. G. had a moderate

limitation in his ability to make simple work-related decisions due to

indecisiveness. AR1078. APRN-CNP Johnson further opined that Mr. G. had

moderate limitations in his abilities to work in coordination and proximity with

others without being distracted by them and in maintaining socially

appropriate behavior. AR1078. APRN-CNP Johnson stated that Mr. G. had no

                                       100
significant limitations in his abilities to interact appropriately with the general

public. AR1078. In contrast, she did opine that Mr. G. had marked limitations

in his abilities to accept instructions and respond appropriately to criticism

from supervisors and to get along with coworkers or peers without distracting

them or exhibiting behavioral extremes. AR1078. APRN-CNP Johnson also

opined that Mr. G. had marked limitations in his abilities to perform activities

within a schedule, maintain regular attendance, and be punctual within

customary tolerances and moderate limitations in his abilities to maintain

attention and concentration for extended periods, sustain an ordinary routine

without special supervision, and to complete a normal workday and workweek

without interruptions from psychologically based symptoms and to perform at

a consistent pace without an unreasonable number and length of rest periods.

AR1078. Regarding adaptive functioning, APRN-CNP Johnson opined that

Mr. G. had moderate limitations in his abilities to adhere to basic standards of

neatness and cleanliness, respond appropriately to changes in the workplace,

and to set realistic goals, but no significant limitations in his abilities to

recognize normal hazards and take appropriate precautions. AR1078-79.

      Mr. G. asserts the ALJ “completely rejected the opinions of [APRN-CNP

Johnson]” and “gave her opinions no weight[,] finding that she is not an

‘acceptable medical source.’ ” See Docket No. 21 at p. 17. This assertion is not

borne out by the record. The ALJ evaluated APRN-CNP Johnson’s opinion and

gave it “some weight.” AR27. The ALJ’s RFC finding that Mr. G. should be

limited to simple tasks (AR17) is consistent with APRN-CNP Johnson’s opinions


                                         101
of Mr. G.’s mild and moderate limitations. The ALJ agreed with APRN-CNP

Johnson that Mr. G. has some difficulty with social interactions—e.g.,

inappropriate “locker room talk.” However, the ALJ found that Mr. G. was not

markedly limited in his ability to get along with others: “The claimant should

not interact with the general public because of his inappropriate comments

and should have only brief and superficial interactions with co-workers, but

the record does not support greater limitations.” AR27.

      Mr. G. has not shown that the ALJ improperly evaluated APRN-CNP

Johnson’s opinion against the record as a whole. Although the ALJ disagreed

with portions of the opinion, it credited the parts of the opinion that were

supported by medical evidence in the record and provided explanation for its

decisions.

      And the ALJ’s evaluation of APRN-CNP Johnson’s opinion is consistent

with its step-three finding that Mr. G. had moderate—not marked—

impairments in the areas of interacting with others and concentrating,

persisting, or maintaining pace. First, as discussed above, the ALJ properly

rejected APRN-CNP Johnson’s opinion that Mr. G. had a marked limitation in

the area of interacting with others. Instead, the ALJ found Mr. G. to be

moderately impaired in this area, and it discussed the evidence relevant to that

determination—although he had some difficulty getting along with others, the

ALJ explained that Mr. G.’s abilities to, for example, teach Tae Kwon Do to

children twice weekly and have good/appropriate eye contact and cooperation

at examinations showed that he was not more than moderately impaired in this


                                       102
area. AR27. Accordingly, the ALJ properly discounted APRN-CNP Johnson’s

opinion to the extent it supported marked impairment in the area of interacting

with others.

      Second, Mr. G. has not shown the ALJ’s rejection of APRN-CNP

Johnson’s opinion that he was markedly impaired in the area of concentrating,

persisting or maintaining pace was not supported by substantial evidence in

the record. APRN-CNP Johnson opined that Mr. G. was markedly impaired in

his ability to perform activities within a schedule, maintain regular attendance,

and be punctual within customary tolerances and his ability to complete a

normal workday and workweek without interruptions from psychologically

based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods. AR1078. APRN-CNP Johnson also

indicated that Mr. G. had deficiencies in concentration, persistence or pace

that caused him to frequently fail to complete tasks in a timely manner.

AR1077. These work-related functional abilities relate to the Listing 12.04B

area of concentrating, persisting, or maintaining pace.

      As discussed herein, the ALJ’s determination at step three that Mr. G.

had a moderate limitation in the paragraph B area of concentrating, persisting

or maintaining pace was supported by substantial evidence in the record.

Notable is the ALJ’s mention of the consultative examiner’s conclusion that

Mr. G.’s attentional capacities were marginal to fair, resulting in some

inefficiency in daily functioning but not to an incapacitating degree. AR16.

Mr. G. has not shown that the opinion of APRN-CNP Johnson that he was


                                       103
markedly impaired in this area disrupts the ALJ’s conclusion that the record

indicated only a moderate limitation. Any error in the ALJ’s failure to explicitly

consider APRN-CNP Johnson’s opinion at step three was harmless.

            b.     Dr. Richardson

      Dr. Richardson submitted a letter dated June 11, 2018, in support of a

finding of disability. AR3639-40. Dr. Richardson stated that he felt somewhat

limited in quantifying Mr. G.’s physical limitations because he had not treated

Mr. G. in the preceding three years. AR3639.

      Dr. Richardson’s letter offers no opinion of Mr. G.’s physical or mental

limitations. For example, the letter contains no assessment of how limited

Mr. G. was in any work-related areas. Instead, Dr. Richardson stated that RFC

assessments should be ordered to assess Mr. G.’s physical and mental

limitations. AR3640.

      The ALJ gave Dr. Richardson’s letter limited weight because he had not

seen Mr. G. since 2015, before his alleged onset of disability. AR27-28. The

court agrees with the Commissioner that the ALJ properly assigned

Dr. Richardson’s statement little value because it offered only the conclusion

that Mr. G. was disabled without assessing any element of his functional

capacities. See Brown v. Astrue, 611 F.3d 941, 952 (8th Cir. 2010) (treating

physician’s opinions properly discredited when they merely state conclusion

that claimant cannot be gainfully employed; the application of the Social

Security Act is a task reserved for the Commissioner).




                                       104
             c.    Dr. Sibson

      On September 26, 2018, Dr. Sibson completed a medical source opinion

for Mr. G. Dr. Sibson indicated that Mr. G. experiences numerous symptoms

related to his diagnosis of bipolar I disorder with psychotic features and

anxious distress. AR3673. He opined that Mr. G. was markedly limited in his

abilities to understand, remember, and apply information and to adapt and

manage himself. AR3674.

      Dr. Sibson also opined that Mr. G. was only moderately limited in his

abilities to perform mental work-like tasks, including remembering locations

and work-like procedures, understanding, remembering, and carrying out

simple and detailed instructions, and making simple work-related decisions.

AR3674-75. These abilities relate to paragraph B1 of Listing 12.04—the

functional ability to understand, remember, and apply information. See 20

C.F.R. 404, Subpt. P, App’x 1, § 12.00E1 (providing examples of relevant

abilities to illustrate the nature of this area of mental functioning).

      Dr. Sibson also opined that Mr. G. had moderate limitations in his

abilities to concentrate, persist, and maintain pace. AR3674-75. Specifically,

Dr. Sibson opined that Mr. G. was moderately limited in his abilities to

maintain attention and concentration for extended periods, to perform

activities within a schedule, maintain regular attendance, and be punctual

within customary tolerances, to sustain an ordinary routine without special

supervision, to work in coordination and proximity with others without being

distracted by them, and to complete a normal workday and workweek without


                                        105
interruptions from psychologically based symptoms and to perform at a

consistent pace without an unreasonable number and length of rest periods.

AR3674-75. These abilities relate to paragraph B3 of Listing 12.04—the

functional ability to understand, remember, and apply information. See 20

C.F.R. 404, Subpt. P, App’x 1, § 12.00E3 (providing examples of relevant

abilities to illustrate the nature of this area of mental functioning).

      The ALJ evaluated Dr. Sibson’s opinion and afforded it little weight

because it was internally inconsistent. AR29. Specifically, the ALJ noted

Dr. Sibson’s opinions that Mr. G. displayed marked limitations in

understanding, remembering, and applying information and in adapting and

managing himself, but that Mr. G. had only moderate limitations in his abilities

to perform all work-like tasks. AR29. The court agrees with the ALJ’s

assessment; Dr. Sibson’s opinions that Mr. G. is markedly impaired in these

two paragraph B criteria and that he is only moderately impaired in the

activities that comprise those areas are internally inconsistent. Internal

consistency is a well-established criterion for evaluating medical source

opinions. See Wagner, 499 F.3d at 850 (“[p]hysician opinions that are

internally inconsistent . . . are entitled to less deference than they would

receive in the absence of the inconsistencies” (quotation omitted)).

      The ALJ also found that Dr. Sibson’s opinions that Mr. G. was markedly

limited in these areas were unsupported by the record in this case. The ALJ

noted that Mr. G.’s clinical findings, the results of the psychological

consultative examination, his activities of daily living and his work history did


                                        106
not support a finding of marked limitations. AR29. The ALJ noted that Mr. G.

engaged in substantial gainful activity for six months in 2017, that he cares for

his dog by remembering to let it out three times a day, and that he does

household chores. AR29 The ALJ also noted evidence in the record of normal

mental status examinations, no inpatient psychiatric treatment, and that

Mr. G.’s symptoms were regulated with medication. AR29. Evaluating medical

opinions based upon their consistency with the record as a whole is proper.

See 20 C.F.R. § 404.1527(c)(4). Accordingly, the court agrees with the

Commissioner that the ALJ’s evaluation of Dr. Sibson’s opinion was supported

by substantial evidence in the record.

            d.      Dr. Ferguson

      Mr. G. also asserts that the ALJ improperly rejected the opinion of

Dr. Ferguson. Dr. Ferguson did not render an opinion as to Mr. G.’s mental

RFC or any areas relevant to presumptive disability under a Listing. Instead,

during her treatment of Mr. G. in 2016, she administered diagnostic testing.

AR578, 587-91, 606-08, 615-16, 770-71, 764. The “opinion” Mr. G. asserts the

ALJ rejected is the narrative portion of a treatment record. See Docket No. 35

at p. 16. “Medical opinions are statements from acceptable medical sources

that reflect judgments about the nature and severity of your impairment(s),

including your symptoms, diagnosis and prognosis, what you can still do

despite impairment(s), and your physical or mental restrictions.” 20 C.F.R.

§ 404.1527(a)(1).




                                         107
      The treatment record from Dr. Ferguson cited by Mr. G. includes a

description of Mr. G.’s diagnostic test results and some discussion of his

symptoms. Several of the descriptions of Mr. G.’s symptoms are speculative or

equivocal. This is not a medical opinion as that term is defined by Social

Security regulations. Accordingly, there was no medical source opinion from

Dr. Ferguson for the ALJ to evaluate, and there is nothing for this court to

review as to Dr. Ferguson.

            e.    Dr. McGrath

      Mr. G. asserts the ALJ improperly evaluated the medical source opinion

of Dr. McGrath. See Docket No. 21 at p. 16. On August 7, 2018, Mr. G. was

seen by Dr. McGrath for a post-hearing psychological evaluation ordered by the

ALJ. Dr. McGrath opined that Mr. G. had an extreme limitation in his ability

to make judgments on complex work-related decisions and marked limitations

in his abilities to understand, remember, and carry out complex instructions.

AR3670. Dr. McGrath also opined that Mr. G. had moderate limitations in his

abilities to understand and remember simple instructions make judgments on

simple work-related decisions. AR3670. Dr. McGrath also opined that Mr. G.

had a mild limitation to his ability to carry out simple instructions. AR3670.

      Dr. McGrath also offered opinions as to Mr. G.’s functional abilities to

interact appropriately with other people and adapt to change. He opined that

Mr. G. was moderately impaired in his abilities to interact appropriately with

the public and respond appropriately to usual work situations and to changes

in a routine work setting. AR3671. Dr. McGrath opined that Mr. G. was mildly


                                      108
impaired in his abilities to interact appropriately with supervisors and

co-workers. AR 3671. Dr. McGrath also noted Mr. G. had a poor capacity to

concentrate and difficulty with persistence and pace. AR3671.

      Contrary to Mr. G.’s assertion that the ALJ rejected Dr. McGrath’s

opinion because Mr. G. drove himself to the appointment with Dr. McGrath

(see Docket No. 35 at p. 16), the ALJ evaluated Dr. McGrath’s opinion and

afforded it some weight. AR28. Mr. G. does not assert how the ALJ erred in

evaluating Dr. McGrath’s medical opinion or why the ALJ’s evaluation of

Dr. McGrath’s opinion was improper. Indeed, Dr. McGrath’s opinions related

to Mr. G.’s ability to perform work-like tasks is consistent with the RFC’s

limitation to simple tasks. In the realm of interacting appropriately with

others, the RFC followed Dr. McGrath’s opinion in limiting Mr. G. to only

superficial interactions with co-workers, but included greater limitations than

those contained in Dr. McGrath’s opinion by limiting Mr. G. to zero interactions

with the general public as part of essential job duties.

      In the area of concentration, persistence or pace, the ALJ noted that

Dr. McGrath opined that Mr. G. had a poor capacity to concentrate. AR29.

The ALJ also noted that Dr. McGrath had observed that Mr. G. was able to

drive a car and usually does not become lost or confused. From this opinion

and the notes accompanying it, the ALJ found Mr. G. was able to concentrate

and focus. AR29. It is proper for the Commissioner to evaluate medical

opinions based upon their consistency with the record as a whole (see 20

C.F.R. § 404.1527(c)(4)), including information pertaining to Mr. G.’s activities


                                       109
of daily living. Therefore, Mr. G. has not shown that the ALJ’s assignment of

“some weight” to Dr. McGrath’s consultative opinion was error.

            f.    Dr. Doorn

      Mr. G. asserts the ALJ erred by improperly evaluating the post-hearing

consultative opinion of Dr. Doorn which, according to Mr. G., the ALJ rejected

because Dr. Doorn did not have a weight set in his office during the evaluation.

See Docket No. 35 at p. 15. This is plainly untrue. First, the ALJ afforded

Dr. Doorn’s opinion “some weight.” Second, the ALJ’s remark about the

absence of weights from Dr. Doorn’s office was merely a recitation of

Dr. Doorn’s own notation that he could not evaluate Mr. G.’s abilities to lift and

carry. AR28, 3651.

      As for the other elements of Dr. Doorn’s opinion, he opined that Mr. G.

could sit for one hour at a time without interruption, stand for eight hours at a

time without interruption, and walk for one hour at a time without

interruption. AR3652. Dr. Doorn also opined that Mr. G. could sit for a total

of one hour in an eight-hour workday, stand for a total of eight hours in an

eight-hour workday, and walk for a total of one hour in an eight-hour workday.

AR3652. Dr. Doorn opined that Mr. G. was unrestricted in his use of his right

hand but, as for his left hand, Dr. Doorn opined that he could never reach

overhead, occasionally reach in other directions, frequently handle, and

occasionally push or pull. AR3653.

      The ALJ expressly stated that “some weight” was appropriate for

Dr. Doorn’s opinion because “the opinion is not very precise.” AR28. This was


                                       110
because, according to the ALJ, “[t]he sitting, walking, and standing [limitations]

account for more than an eight-hour day and indicate that the claimant could

stand more than he could sit, which is inconsistent with his allegations about

back pain.” AR28. Mr. G. asserts no error with this evaluation, and the court

finds that the ALJ did not err here.

      Mr. G.’s assignment of error evidently concerns the ALJ’s ignoring

Dr. Doorn’s narrow opinion that Mr. G. had limited ability to reach with his left

hand. The ALJ did not address this element of Dr. Doorn’s opinion in the RFC,

but the ALJ referenced it in its narrative discussion at step four. AR28. The

crux of this issue is whether that limitation was properly accounted for in the

RFC, not whether the ALJ properly evaluated Dr. Doorn’s opinion. The RFC

issue is addressed in section E.3. herein.

            g.    The Vocational Expert

      Lastly, Mr. G. asserts the ALJ failed to properly evaluate the opinion of

the VE. See Docket Nos. 21 at p. 11 & 35 at p. 15. Mr. G. points to the ALJ’s

second hypothetical, which included physical limitations consistent with the

RFC and mental limitations beyond those found in the RFC. Specifically, for

purposes of the hypothetical, the ALJ asked the VE to consider a person who

could not respond appropriately to interactions with supervisors and could not

respond appropriately to routine changes in the work setting. Based upon this

hypothetical, the VE testified that such a person would not be employable.

AR226-27. Again, the limitations contained in this hypothetical are greater

than those found in the RFC. While Mr. G. assigns the VE’s answer to the


                                       111
second hypothetical great significance, in reality it carries no significance

whatsoever. The VE’s answer about the employability of a person whose

limitations are greater than those found in the RFC is irrelevant to the issues

before the court.

      Mr. G. also argues that the ALJ erred by failing to obtain post-hearing

testimony from the VE after the consultative examinations by Dr. McGrath and

Dr. Doorn. This argument is meritless. At the hearing, the ALJ asked the VE

whether a person limited according to Mr. G.’s ultimate RFC (i.e., the RFC the

ALJ found at step four) would still be capable of performing work that exists in

the national economy. The VE testified that such a person would. The ALJ did

not change the limitations it found for Mr. G. based upon the opinions from

Dr. Doorn and Dr. McGrath. Therefore, post-hearing testimony from the VE

would have been cumulative; the ALJ would have asked the VE to answer

questions about a hypothetical individual whose limitations were exactly the

same as those contained in the ALJ’s first hypothetical from the hearing.

Compare AR225 with AR17. As such, the ALJ did not err by failing to obtain

post-hearing testimony from the VE.

      3.    Whether the Commissioner’s Determination of Mr. G.’s RFC Is
            Supported by Substantial Evidence

      In order to complete step four, the Commissioner must determine the

claimant’s RFC, which is the most the claimant can do despite the claimant’s

mental and physical limitations. Brown v. Barnhart, 390 F.3d 535, 538-39

(8th Cir. 2004); 20 C.F.R. § 416.945(a)(1). The ALJ determines a claimant’s

RFC based on all relevant evidence in the record, including medical records,

                                       112
observations of treating physicians, and the claimant’s own description of their

limitations. Lacroix, 465 F.3d at 887. The ALJ’s RFC finding “must be

supported by medical evidence that addresses the claimant’s ability to function

in the workplace.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003)

(citation omitted).

      Residual functional capacity is “defined as what the claimant can still do

despite his or her physical or mental limitations.” Lauer v. Apfel, 245 F.3d

700, 703 (8th Cir. 2001) (citations omitted, punctuation altered). The RFC

assessment is an indication of what the claimant can do on a “regular and

continuing basis” given the claimant’s disability. 20 C.F.R. § 416.945(b) & (c).

The formulation of the RFC has been described as “probably the most

important issue” in a Social Security case. McCoy v. Schweiker, 683 F.2d

1138, 1147 (8th Cir. 1982) (en banc), abrogation on other grounds recognized

in Higgins v. Apfel, 222 F.3d 504, 505 (8th Cir. 2000).

      When determining RFC, the ALJ must consider all of a claimant’s mental

and physical impairments in combination, including those impairments that

are severe and those that are non-severe. Lauer, 245 F.3d at 703; SSR 96-8p,

1996 WL 374184, at *5 (July 2, 1996). Although the ALJ “bears the primary

responsibility for assessing a claimant’s residual functional capacity based on

all relevant evidence . . . a claimant’s residual functional capacity is a medical

question.” Lauer, 245 F.3d at 704 (citations omitted). Therefore, “[s]ome

medical evidence . . . must support the determination of the claimant’s RFC,

and the ALJ should obtain medical evidence that addresses the claimant’s


                                       113
ability to function in the workplace.” Id. (citations omitted). Relevant evidence

includes: medical history; medical signs and laboratory findings; the effects of

treatment, including limitations or restrictions imposed by the mechanics of

treatment (e.g., frequency of treatment, duration, disruption to routine, side

effects of medication); reports of daily activities; lay evidence; recorded

observations; medical source statements; effects of symptoms, including pain,

that are reasonably attributable to a medically determinable impairment;

evidence from attempts to work; need for a structured living environment; and

work evaluations. See SSR 96-8p, 1996 WL 374184, at *5.

      When writing the RFC, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence . . . . In assessing RFC, the adjudicator

must . . . explain how any material inconsistencies or ambiguities in the

evidence in the case record were considered and resolved.” Id. at *7.

      Finally, “to find a claimant has the [RFC] to perform a certain type of

work, the claimant must have the ability to perform the requisite acts day in

and day out, in the sometimes competitive and stressful conditions in which

real people work in the real world.” Reed, 399 F.3d at 923 (quotation omitted,

punctuation altered). RFC is not demonstrated by “the ability merely to lift

weights occasionally in a doctor’s office.” Juszczyk v. Astrue, 542 F.3d 626,

633 (8th Cir. 2008) (quotation omitted). See also SSR 96-8p, 1996 WL 374184,

at *1 (“RFC is an assessment of an individual’s ability to do sustained work-

related physical and mental activities in a work setting on a regular and


                                        114
continuing basis” for “8 hours a day, for 5 days a week, or an equivalent work

schedule.”).

      As a preliminary matter, Mr. G. raises several generalized complaints

about the ALJ’s determination of the RFC. He asserts that the ALJ did not

consider whether he was able to perform work activities in an ordinary setting

on a regular and continuing basis and did not consider his impairments in

combination when assessing his RFC. See Docket No. 21 at pp. 21-22. The

court rejects that argument. Here, the ALJ expressly recognized that the RFC

is an individual’s ability to do physical and mental work activities on a

sustained basis. AR13. The ALJ stated that the sequential analysis includes

consideration of Mr. G.’s impairments or combination of impairments. AR13,

15. The ALJ noted that, in determining the RFC, it “must consider all of the

claimant’s impairments, including impairments that are not severe.” AR13. In

reaching its findings, the ALJ considered “the entire record.” AR17. This

language shows that the ALJ considered whether Mr. G. was able to perform

work on a sustained basis and the combined effect of Mr. G.’s impairments in

determining Mr. G.’s RFC. See Wilburn v. Astrue, 626 F.3d 999, 1003 (8th Cir.

2010) (when an ALJ states he would perform a duty, it is presumed that the

ALJ discharged his duty). Mr. G. has not shown that the ALJ failed to

discharge this duty. To the extent Mr. G.’s claim raises specific allegations of

impairments that were not considered in the RFC, those arguments are

discussed below.




                                       115
            a.     Whether the ALJ Erred in Formulating Mr. G.’s Mental
                   RFC

      At step two, the ALJ found Mr. G. had the following severe mental

impairments: bipolar affective disorder; personality disorder NOS (not

otherwise specified); and borderline intellectual functioning. AR14. The

mental RFC determined by the ALJ at step four is as follows: “the claimant is

able to perform simple tasks and maintain concentration, persistence and pace

for 2-hour work segments. The claimant is able to respond appropriately to

brief and superficial interactions with co-workers, but should have no

interactions with the general public as a part of essential job duties.” AR17.

The heart of the issue is whether these limitations adequately express the

functional limitations caused by Mr. G.’s mental impairments.

      First, Mr. G. asserts the ALJ erred by not expressly discussing his ability

to remain on task and to work at a competitive speed. Mr. G. says this is so

because SSR 96-8p requires that the “RFC assessment must include a

discussion of the individual’s abilities [in an ordinary work setting on a regular

or continuing basis].” See Docket No. 21 at p. 21 (quoting SSR 96-8p, 1996 WL

374184, at *2. Mr. G.’s argument does not touch on the ALJ’s RFC finding that

Mr. G. can maintain concentration, persistence, and pace for two-hour

segments. Indeed, the ALJ repeatedly discussed this area of functioning in its

written decision. See AR16, 21, 22, 23, 25, 26, 28. Mr. G. has not shown that

the ALJ’s discussion of the functional limitations related to his ability to

concentrate, persist or maintain pace fell short of established standards.



                                        116
      Similarly, Mr. G. asserts the ALJ erred by failing to consider for purposes

of the RFC his pacing and concentration limitations and that he is often

“offtask.” As discussed at length in this opinion, the ALJ considered Mr. G.’s

functional limitation in the area of concentration, persistence or maintaining

pace in the course of assessing the various medical opinion evidence and

elsewhere in step four of its written decision. The ALJ clearly considered

Mr. G.’s functional limitations in this area when determining the RFC. Mr. G.’s

assertion that “the ALJ failed to make any factual findings regarding the effect

of [his] mental impairments on his ability to work on a sustained basis” (see

Docket No. 21 at p. 23) is plainly wrong. The RFC itself provides, “the claimant

is able to perform simple tasks and maintain concentration, persistence, and

pace for 2-hour work segments,” and the RFC limits Mr. G. to simple tasks.

AR17. These limitations are the ALJ’s findings of the functional limitations of

Mr. G.’s mental impairments on his ability to work on a sustained basis.

      Second, Mr. G. asserts the ALJ erred because the RFC did not account

for his low borderline intellectual functioning. Mr. G.’s allegation of error does

not mention that the ALJ found his borderline intellectual functioning to be a

severe impairment at step two. The ALJ, in its written decision, clearly

addressed the functional effects of this severe impairment: “The record

indicates that the claimant has low borderline intellectual functioning. Thus,

the undersigned restricted the claimant to simple tasks.” AR23. Mr. G.’s

emphatic assertions that this impairment was not taken into consideration by

the ALJ in determining the RFC is plainly incorrect. And Mr. G. has not


                                       117
asserted that the limitation to simple tasks does not adequately capture the

functional limitations caused by his low borderline intellectual functioning.

Accordingly, this assignment of error is meritless.

      Next, Mr. G. makes the vague assertion that the ALJ erred in failing to

consider the combined effect of all his impairments because, according to

Mr. G., the ALJ failed to consider his problems sleeping, excessive worrying,

feelings of hopelessness and guilt, hallucinations and delusions, and lack of

focus and concentration. First, there is no automatic requirement that an ALJ

must discuss every impairment, severe or not, found at step two in the RFC at

step four. Gann v. Colvin, 92 F. Supp. 3d 857, 884 (N.D. Iowa 2015). The key

question in whether an impairment included in the RFC is whether there is

substantial evidence that the impairment actually limits the claimant’s ability

to work. Id. at 885 (quoting Taylor v. Astrue, Civil Action No. BPG-11-0032,

2012 WL 294532, at *8 (D. Md. Jan. 31, 2012)). Because Mr. G. has not

asserted there is substantial evidence that these symptoms actually limit his

ability to work, he has not shown that the ALJ failed by not expressly

considering them in the RFC.

      Additionally, these symptoms are just that—symptoms. They are not

impairments, severe or non-severe, or diagnosed conditions that are

independently supported by evidence in the record. Mr. G. has put forth no

evidence to disrupt the conclusion that these are just symptoms of the severe

mental impairments the ALJ found at step two. What’s more, the ALJ clearly

considered these symptoms in determining the RFC. See AR18 (addressing


                                       118
Mr. G’s feelings of guilt and shame; addressing paranoid feelings and

hallucinations), 21 (addressing sleep concerns, excessive worrying, and

hallucination/delusional thoughts), 22 (addressing sleep and anxiety issues;

addressing clinical findings unremarkable for delusions and hallucinations).

Mr. G. has not shown that the ALJ erred by failing to expressly consider these

symptoms in the RFC.

      Accordingly, Mr. G.’s assignments of error as to the ALJ’s finding of the

mental RFC are meritless.

            b.    Whether the ALJ Erred in Formulating Mr. G.’s Physical
                  RFC

      Lastly, Mr. G. asserts the ALJ erred in failing to consider all the

functional limitations caused by his physical impairments in determining the

RFC. The court agrees.

      At step two, the ALJ found severe physical impairments of status post

clavicle Open Reduction Internal Fixation (ORIF) secondary to fracture; T5 and

T6 burst fractures, status post T3-T8 fusion, and obesity. AR14. At step four

in the RFC, the ALJ found Mr. G. has the following physical limitations: lift

and/or carry 20 pounds occasionally and 10 pounds frequently, sit for about

six hours in an eight-hour workday with the opportunity to stand up and/or

change positions for approximately two-three minutes after sitting for an hour,

standing and/or walking about six hours in aggregate in an eight-hour

workday, never climb ladders, ropes, or scaffolds, occasionally climb ramps

and stairs, occasionally balance, stoop, kneel, crouch, and crawl, and no



                                       119
exposure to working around hazards, like unprotected heights or fast and

dangerous machinery. AR17.

      Mr. G. asserts the ALJ erred by not including in the RFC any functional

limitations associated with the severe impairment of status post ORIF surgery

secondary to fracture to Mr. G.’s left clavicle. As discussed herein, Dr. Doorn

opined that Mr. G. had no ability to reach his left hand overhead, limited ability

to reach his left hand in other directions, and limited ability to push and pull

with his left hand. AR3653. Dr. Doorn also found that Mr. G. was unable to

adduct his left shoulder and that he was only able to abduct his shoulder to

shoulder height. AR3650. Dr. Doorn assessed Mr. G.’s left shoulder as having

4/5 strength. AR3650. Dr. Doorn also noted that Mr. G. had an abnormal

empty can test in the left shoulder. AR3650. It is noteworthy that Mr. G. is

left-hand dominant.

      The ALJ did not address these limitations in any way in the RFC.

However, the ALJ mentioned these elements of Dr. Doorn’s opinion in its

narrative discussion at step four. Specifically, the ALJ discussed Dr. Doorn’s

opinion that Mr. G. could never reach overhead, could occasionally reach in all

other directions and push/pull, and frequently handle items. AR28. The ALJ

also noted that Dr. Doorn found that Mr. G. had difficulties with range of

motion of his left shoulder. AR23. Yet, after considering Dr. Doorn’s opinion,

the ALJ implicitly found that a light range of work (with no manipulative or

range-of-motion limitations) was most consistent with the longitudinal record.

AR23, 28. The ALJ cited as examples that Mr. G. teaches Tae Kwon Do, does


                                       120
chores, and worked at the level of substantial gainful activity for half of 2017—

and he was dismissed from that position due to inappropriate behavior, not

because he could not perform his work duties. AR28.

      But the rules governing Social Security decisions are not satisfied if the

ALJ merely mentions a medical source opinion before deciding not to adopt it.

SSR 96-8p requires the ALJ to “explain why the [medical source] opinion was

not adopted.” SSR 96-8p, 1996 WL 374184, at *8. Here, the ALJ did not

explain why Dr. Doorn’s opinions as to Mr. G.’s range-of-motion and

manipulative limitations were not adopted into the RFC. Although the ALJ

explained that it afforded Dr. Doorn’s opinion only partial weight because it

was not very precise, the ALJ identified imprecision only in the postural

limitations. AR28. Indeed, Dr. Doorn’s opinions as to Mr. G.’s range-of-motion

and manipulative limitations are precise. Further, while the ALJ noted that a

light range of work was most consistent with the longitudinal record, this

explanation did not address the ALJ’s decision to not adopt any of Dr. Doorn’s

opinions related to range-of-motion and manipulative limitations as to Mr. G.’s

left arm. Accordingly, remand is warranted for the Commissioner to address

range-of-motion and manipulative limitations related to Mr. G.’s left arm at

step four.

      The Commissioner resists this outcome, arguing the ALJ determined the

record did not support any limitation or limitations in the use of the left upper

extremity. But nowhere in its written decision did the ALJ expressly make this




                                       121
finding or explain why it did not adopt Dr. Doorn’s medical source opinion to

the contrary.

      The Commissioner also argues that limitations associated with Mr. G.’s

left arm are not warranted because, although he stated that his impairments

affected his ability to reach in a December 2020 function report, “he did not

amplify his response in any way.” See Docket No. 34 at p. 23. The ALJ did not

mention this in evaluating the functional limitations in Dr. Doorn’s opinion.

Additionally, the Commissioner asserts Mr. G.’s testimony at the ALJ hearing

undermines his argument that the RFC should have included limitations

related to his left arm. At the hearing, Mr. G. testified that he could lift his arm

above his head. AR192. The ALJ noted this testimony from Mr. G. at step four

(AR18), but it did not mention this testimony when evaluating Dr. Doorn’s

opinion.

      The Commissioner’s arguments are improper post hoc rationalizations of

the ALJ’s decision. Therefore, they run afoul of the Chenery doctrine and the

court does not consider them.

      In SEC v. Chenery Corp., 318 U.S. 80, 87-88 (1943), the Supreme Court

held that when a court is reviewing an agency decision, the reviewing court is

limited to examining agency action on “the grounds upon which the

Commission itself based its action.” Id. at 88. The Eighth Circuit has

interpreted Chenery to stand for the premise that “a reviewing court may not

uphold an agency decision based on reasons not articulated by the agency[]

when the agency has failed to make a necessary determination of fact or policy


                                        122
upon which the court’s alternative basis is premised.” Banks v. Massanari,

258 F.3d 820, 824 (8th Cir. 2001) (quotation and brackets omitted). See also

Michigan v. EPA, 576 U.S. 743, 758 (2015) (stating it is a “foundational

principle of administrative law that a court may uphold agency action only on

the grounds that the agency invoked when it took the action.”). “Chenery

demands that an ALJ provid[e] reasoning behind his determination of fact or

policy so that a reviewing court can perform the requisite judicial review.” Nills

v. Saul, No. 5:18-CV-05079-KES, 2019 WL 6078643, at *5 (D.S.D. Nov. 15,

2019).

      The Commissioner’s arguments as to why the ALJ did not adopt as part

of the RFC Dr. Doorn’s opinions as to Mr. G.’s manipulative and range-of-

motion limitations are improper after-the-fact rationalizations because the ALJ

did not include them as part of its written decision. See Burlington Truck

Lines, Inc. v. United States, 371 U.S. 156, 168-69 (1962) (“The courts may not

accept appellate counsel’s post hoc rationalizations for agency action; Chenery

requires that an agency’s discretionary order [may] be upheld, if at all, on the

same basis articulated in the order by the agency itself.”).

      In Burlington Truck Lines, the Supreme Court addressed a similar issue.

The Court noted the Administrative Procedures Act allows courts to determine

whether agencies have properly exercised their discretion within the bounds

expressed by the legislative delegation of power. Id. at 167-68. In order for

courts to make this determination, the agency must “disclose the basis of its

order.” Id. at 168. “The agency must make findings and support its decision,


                                       123
and those findings must be supported by substantial evidence.” Id. Where the

agency did not express a particular rationale for its decision, and counsel on

appeal supplied a rationale, the Court rejected counsel’s post hoc rationale

because it was never expressed by the agency in its decision. Id. Accordingly,

the court in this appeal does not consider rationalizations offered for the first

time herein.

      Lastly, Mr. G. cites SSR 83-12 for the proposition that a person who has

lost use of an upper extremity have the potential occupational base between

light and sedentary. See Docket No. 35 at p. 21. Mr. G. posits this Social

Security Ruling is applicable in this case because he has partially lost the use

of his left hand, but this guidance is clearly inapplicable here. SSR 83-12

concerns the loss of use of an extremity “because of amputation, paralysis, etc.”

See SSR 83-12, 1983 WL 31253, at *4 (Jan. 1, 1983) (emphasis added). And

the Ruling’s meaning behind “partial use” of an upper extremity is qualified by

an example contained therein—amputation below the elbow. Id. There is no

evidence in the record suggesting Mr. G.’s use of his left hand is so limited as

to be effectively equivalent to amputation of all or part of his arm or paralysis.

This Ruling does not apply to Mr. G.

      Because the ALJ did not properly evaluate Dr. Doorn’s medical source

opinion as to any functional limitations related to Mr. G.’s left arm, remand as

to the step four physical RFC determination is warranted.




                                       124
F.    Type of Remand

      For the reasons discussed above, the Commissioner’s denial of benefits is

not supported by substantial evidence in the record. Mr. G. requests reversal

of the Commissioner’s decision with remand and instructions for an award of

benefits, or in the alternative reversal with remand and instructions to

reconsider his case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: (1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment “affirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g).

      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner’s decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate “only if the record overwhelmingly


                                      125
supports such a finding.” Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be clarified and

properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir.

2005) (an award of benefits by the court is appropriate only if all factual issues

have been resolved and the record supports a finding of disability). Therefore,

a remand for further administrative proceedings is appropriate.

                                  CONCLUSION

      Based on the foregoing law, administrative record, and analysis, it is

hereby ORDERED that the Commissioner’s decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. § 405(g), sentence four.

      DATED July 9, 2021.

                                             BY THE COURT:


                                             __________________________________
                                             VERONICA L. DUFFY
                                             United States Magistrate Judge




                                       126
